Exhibit 10.7

 

Execution Version

 

 

 

U.S. GUARANTEE AND COLLATERAL AGREEMENT

 

made by

 

HERC INTERMEDIATE HOLDINGS, LLC,

 

HERC RENTALS INC.

(f/k/a Hertz Equipment Rental Corporation)

and certain of its Subsidiaries,

 

in favor of

 

CITIBANK, N.A.,
as Administrative Agent and Collateral Agent

 

Dated as of June 30, 2016

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

SECTION 1 DEFINED TERMS

2

1.1

Definitions

2

1.2

Other Definitional Provisions

12

 

 

 

SECTION 2 GUARANTEE

12

2.1

Guarantee

12

2.2

Right of Contribution

13

2.3

No Subrogation

14

2.4

Amendments, etc. with respect to the Obligations

14

2.5

Guarantee Absolute and Unconditional

15

2.6

Reinstatement

16

2.7

Payments

16

 

 

 

SECTION 3 GRANT OF SECURITY INTEREST

17

3.1

Grant

17

3.2

Pledged Collateral

18

3.3

Excluded Assets

18

3.4

Intercreditor Relations

21

 

 

 

SECTION 4 REPRESENTATIONS AND WARRANTIES

22

4.1

Representations and Warranties of Each Guarantor

22

4.2

Representations and Warranties of Each Grantor

22

4.3

Representations and Warranties of Each Pledgor

25

 

 

 

SECTION 5 COVENANTS

27

5.1

Covenants of Each Guarantor

27

5.2

Covenants of Each Grantor

27

5.3

Covenants of Each Pledgor

31

5.4

Covenants of Holdings

33

 

 

 

SECTION 6 REMEDIAL PROVISIONS

34

6.1

Certain Matters Relating to Accounts

34

6.2

Communications with Obligors; Grantors Remain Liable

36

6.3

Pledged Stock

36

6.4

Proceeds to be Turned Over to Collateral Agent

38

6.5

Application of Proceeds

38

6.6

Code and Other Remedies

38

6.7

Registration Rights

39

6.8

Waiver; Deficiency

40

6.9

Certain Undertakings with Respect to Special Purpose Subsidiaries

41

 

 

 

SECTION 7 THE COLLATERAL AGENT

42

7.1

Collateral Agent’s Appointment as Attorney-in-Fact, etc.

42

 

i

--------------------------------------------------------------------------------


 

7.2

Duty of Collateral Agent

44

7.3

Financing Statements

44

7.4

Authority of Collateral Agent

44

7.5

Right of Inspection

45

 

 

 

SECTION 8 NON-LENDER SECURED PARTIES

45

8.1

Rights to Collateral

45

8.2

Appointment of Agent

46

8.3

Waiver of Claims

47

8.4

Designation of Non-Lender Secured Parties

47

8.5

Release of Liens; Rollover Hedge Providers

47

 

 

 

SECTION 9 MISCELLANEOUS

48

9.1

Amendments in Writing

48

9.2

Notices

48

9.3

No Waiver by Course of Conduct; Cumulative Remedies

48

9.4

Enforcement Expenses; Indemnification

49

9.5

Successors and Assigns

49

9.6

Set-Off

49

9.7

Counterparts

50

9.8

Severability

50

9.9

Section Headings

50

9.10

Integration

50

9.11

GOVERNING LAW

50

9.12

Submission to Jurisdiction; Waivers

51

9.13

Acknowledgments

51

9.14

WAIVER OF JURY TRIAL

52

9.15

Additional Granting Parties

52

9.16

Releases

52

9.17

Judgment

54

9.18

Release of Liens; Rollover Issuing Lenders

54

 

SCHEDULES

 

1              Notice Addresses of Guarantors

2              Pledged Securities

3              Perfection Matters

4              Location of Jurisdiction of Organization

5              Intellectual Property

6              Contracts

7              Commercial Tort Claims

 

ANNEXES

 

1              Acknowledgement and Consent of Issuers who are not Granting
Parties

2              Assumption Agreement

3              Successor Holding Company Joinder and Release

 

ii

--------------------------------------------------------------------------------


 

U.S. GUARANTEE AND COLLATERAL AGREEMENT

 

U.S. GUARANTEE AND COLLATERAL AGREEMENT, dated as of June 30, 2016, made by HERC
INTERMEDIATE HOLDINGS, LLC, a Delaware limited liability company (together with
its successors and assigns, “Holdings”), HERC RENTALS INC., a Delaware
corporation formerly known as Hertz Equipment Rental Corporation (in its
specific capacity as Parent Borrower, together with its successors and assigns,
the “Parent Borrower”) and certain of its Subsidiaries in favor of CITIBANK,
N.A., as collateral agent (in such capacity, and together with its successors
and assigns in such capacity, the “Collateral Agent”) and administrative agent
(in such capacity, and together with its successors and assigns in such
capacity, the “Administrative Agent”) for the Secured Parties (as such term in
defined herein).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, amended and restated, waived, supplemented or otherwise modified
from time to time, together with any agreement extending the maturity of, or
restructuring, refunding, refinancing or increasing the Indebtedness under such
agreement or successor agreements, the “Credit Agreement”), among the Parent
Borrower, the U.S. Subsidiary Borrowers from time to time party thereto
(together with the Parent Borrower, the “U.S. Borrowers”), Matthews Equipment
Limited, Western Shut-Down (1995) Limited and Hertz Canada Equipment Rental
Partnership (the “Canadian Borrowers” and, together with the U.S. Borrowers, the
“Borrowers”), Citibank, N.A, as Collateral Agent and Administrative Agent,
Citibank, N.A., as Canadian agent (in such capacity, the “Canadian Agent”), and
the other parties party thereto, the Lenders have severally agreed to make
extensions of credit to the Borrowers upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Borrowers are members of an affiliated group of companies that
includes Holdings, the Borrowers, the Parent Borrower’s other Domestic
Subsidiaries that are party hereto and any other Domestic Subsidiary of the
Parent Borrower that becomes a party hereto from time to time after the date
hereof (all of the foregoing (other than the Canadian Borrowers) collectively,
the “Granting Parties”);

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the other Granting Parties in connection with the operation of their
respective businesses;

 

WHEREAS, pursuant to that certain Indenture, dated as of the date hereof (as
amended, amended and restated, waived, supplemented or otherwise modified from
time to time, together with any agreement extending the maturity of, or
restructuring, refunding, refinancing or increasing the Indebtedness under such
agreement or successor agreements, the “Indenture”), among the Parent Borrower,
the Subsidiary Guarantors (as defined in the Indenture) and Wilmington Trust,
National Association, as indenture trustee and note collateral agent (in such
capacity, and together with its successors and assigns in such capacity, the
“Note Agent”) on behalf of the holders (the “Noteholders”) of the 7.50% senior
secured second priority notes due 2022 and the 7.75% senior secured second
priority notes due 2024 (collectively, the “Notes”),

 

--------------------------------------------------------------------------------


 

the Parent Borrower has agreed to issue the Notes upon the terms and subject to
the conditions set forth therein;

 

WHEREAS, pursuant to that certain Guarantee and Collateral Agreement, dated as
of the date hereof (as amended, amended and restated, waived, supplemented or
otherwise modified from time to time, the “Note Collateral Agreement”), among
the Parent Borrower, certain of its subsidiaries and the Note Agent, the Parent
Borrower and such subsidiaries have granted a second priority Lien to the Note
Agent for the benefit of the Noteholders on the Collateral (as defined herein),
subject to Permitted Liens and to the Intercreditor Agreements (as defined
herein);

 

WHEREAS, the Collateral Agent and the Note Agent have entered into an
Intercreditor Agreement, acknowledged by the U.S. Borrowers and the Domestic
Subsidiaries of the Parent Borrower party hereto, dated as of the date hereof
(as amended, amended and restated, waived, supplemented or otherwise modified
from time to time (subject to Section 9.1 hereof), the “Base Intercreditor
Agreement”);

 

WHEREAS, the Collateral Agent and one or more Additional Agents may in the
future enter into a First Lien Intercreditor Agreement substantially in the form
attached to the Credit Agreement as Exhibit N-2, and acknowledged by the U.S.
Borrowers and the  Domestic Subsidiaries of the Parent Borrower party hereto (as
amended, amended and restated, waived, supplemented or otherwise modified from
time to time (subject to Section 9.1 hereof), the “First Lien Intercreditor
Agreement”), and one or more other Intercreditor Agreements;

 

WHEREAS, the Borrowers and the other Granting Parties are engaged in related
businesses, and each such Granting Party will derive substantial direct and
indirect benefit from the making of the extensions of credit under the Credit
Agreement; and

 

WHEREAS, it is a condition to the obligation of the Lenders to make their
respective extensions of credit under the Credit Agreement that the Granting
Parties shall execute and deliver this Agreement to the Collateral Agent for the
benefit of the Secured Parties.

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, each Granting Party hereby agrees with the Collateral
Agent, for the benefit of the Secured Parties (as defined below), as follows:

 

SECTION 1    DEFINED TERMS

 

1.1          Definitions.

 

(a)           Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement, and the following terms that are defined in the Code (as in effect on
the date hereof) are used herein as so defined: Chattel Paper, Commercial Tort
Claims, Deposit Accounts, Documents, Electronic Chattel Paper, Equipment, Farm
Products, Fixtures, General Intangibles, Letter-of-Credit Rights,

 

2

--------------------------------------------------------------------------------


 

Money, Promissory Notes, Records, Securities, Securities Accounts, Security
Entitlements, Supporting Obligations and Tangible Chattel Paper.

 

(b)          The following terms shall have the following meanings:

 

“Accounts”:  all accounts (as defined in the Code) of each Grantor, including,
without limitation, all Accounts (as defined in the Credit Agreement) and
Accounts Receivable of such Grantor, but in any event excluding all Accounts
that have been sold or otherwise transferred (and not transferred back to a
Grantor) in connection with a Special Purpose Financing.

 

“Accounts Receivable”:  any right to payment for goods sold or leased or for
services rendered, which is not evidenced by an instrument (as defined in the
Code) or Chattel Paper.

 

“Additional Agent”: as defined in the Base Intercreditor Agreement.

 

“Additional Collateral Documents”:  as defined in the Base Intercreditor
Agreement.

 

“Additional Obligations”:  as defined in the Base Intercreditor Agreement.

 

“Additional Secured Parties”:  as defined in the Base Intercreditor Agreement.

 

“Adjusted Net Worth”:  as to any Guarantor at any time, the greater of (x) $0
and (y) the amount by which the fair saleable value of such Guarantor’s assets
on the date of the respective payment hereunder exceeds its debts and other
liabilities (including contingent liabilities, but without giving effect to any
of its obligations under this Agreement or any other Loan Document, or pursuant
to its guarantee with respect to any Indebtedness then outstanding pursuant to
Section 8.2(c) of the Credit Agreement) on such date.

 

“Administrative Agent”:  as defined in the preamble hereto.

 

“Agents”: each of the Administrative Agent and the Collateral Agent.

 

“Agreement”: this U.S. Guarantee and Collateral Agreement, as the same may be
amended, restated, supplemented, waived or otherwise modified from time to time.

 

“Applicable Law”:  as defined in Section 9.8 hereto.

 

“Bank Products Affiliate” shall mean any Person who (a) has entered into a Bank
Products Agreement with a Grantor with the obligations of such Grantor
thereunder being secured by one or more Loan Documents, (b) was a Lender or an
Affiliate of a Lender on the date hereof, or at the time of entry into such Bank
Products Agreement, or at the time of the designation referred to in the
following clause (c), and (c) has been designated by the Parent Borrower in
accordance with Section 8.4 hereof (provided that no Person shall, with respect
to any Bank Products Agreement, be at any time a Bank Products Affiliate with
respect to more than one Credit Facility).

 

3

--------------------------------------------------------------------------------


 

“Bankruptcy Case”:  (i) Holdings or any of its Subsidiaries commencing any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or relief of debtors, seeking to have an order
for relief entered with respect to it, or seeking to adjudicate it bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or Holdings or any of its Subsidiaries making a general assignment for
the benefit of its creditors; or (ii) there being commenced against Holdings or
any of its Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days.

 

“Base Intercreditor Agreement”:  as defined in the recitals hereto.

 

“Borrower Obligations”:  with respect to any Borrower, the collective reference
to: all obligations and liabilities of such Borrower in respect of the unpaid
principal of and interest on (including, without limitation, interest accruing
after the maturity of the Loans and Reimbursement Obligations and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to such Borrower,
whether or not a claim for post-filing or post-petition interest  is allowed in
such proceeding) the Loans, the Reimbursement Obligations, and all other
obligations and liabilities of such Borrower to the Secured Parties, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Credit Agreement, the Loans, the Letters of Credit, the other Loan
Documents, Hedging Agreements or Bank Products Agreement entered into with any
Bank Products Affiliate or Hedging Affiliate, any Guarantee Obligation of
Holdings or any of its Subsidiaries referred to in Section 8.4 of the Credit
Agreement as to which any Secured Party is a beneficiary, or any other document
made, delivered or given in connection therewith, in each case whether on
account of principal, interest, reimbursement obligations, amounts payable in
connection with any such Bank Products Agreement or a termination of any
transaction entered into pursuant to any such Hedging Agreement, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
reasonable fees, expenses and disbursements of counsel to the Administrative
Agent, to the Other Representatives, or to any other Secured Party that are
required to be paid by such Borrower pursuant to the terms of the Credit
Agreement or any other Loan Document).  With respect to any Guarantor, if and to
the extent, under the Commodity Exchange Act or any rule, regulation or order of
the CFTC (or the application or official interpretation of any thereof), all or
a portion of the guarantee of such Guarantor of, or the grant by such Guarantor
of a security interest for, the obligation (the “Excluded Borrower Obligation”)
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of section 1a(47) of the Commodity Exchange Act (or
the analogous term or section in any amended or successor statute) is or becomes
illegal, the Borrower Obligations guaranteed by such Guarantor shall not include
any such Excluded Borrower Obligation.

 

“Borrowers”: as defined in the recitals hereto.

 

“Canadian Borrowers” as defined in the recitals hereto.

 

4

--------------------------------------------------------------------------------


 

“CFTC”: the Commodity Futures Trading Commission or any successor to the
Commodity Futures Trading Commission.

 

“Code”:  the Uniform Commercial Code as from time to time in effect in the State
of New York.

 

“Collateral”:  as defined in Section 3; provided that, for purposes of
Section 6.5, Section 8 and Section 9.16(b), “Collateral” shall have the meaning
assigned to such term in the Credit Agreement.

 

“Collateral Account Bank”: any bank that is a Lender or any Affiliate thereof as
selected by the relevant Grantor and consented to in writing by the Collateral
Agent (such consent not to be unreasonably withheld or delayed).

 

“Collateral Agent”:  as defined in the Preamble hereto.

 

“Collateral Proceeds Account”:  a non-interest bearing cash collateral account
established and maintained by the relevant Grantor at an office of the
Collateral Account Bank in the name, and in the sole dominion and control of,
the Collateral Agent for the benefit of the Secured Parties.

 

“Collateral Representative”:  (i) the Note Collateral Representative and the ABL
Collateral Representative (each as defined in the Base Intercreditor Agreement),
(ii) if the First Lien Intercreditor Agreement is executed, the Person acting as
representative for the Collateral Agent and the Secured Parties thereunder for
the applicable purpose contemplated by this Agreement and (iii) if any Other
Intercreditor Agreement is executed, the Person acting as representative for the
Collateral Agent and the Secured Parties thereunder for the applicable purpose
contemplated by this Agreement.

 

“Commercial Tort Action”:  any action, other than an action primarily seeking
declaratory or injunctive relief with respect to claims asserted or expected to
be asserted by Persons other than the Grantors, that is commenced by a Grantor
in the courts of the United States of America, any state or territory thereof or
any political subdivision of any such state or territory, in which any Grantor
seeks damages arising out of torts committed against it that would reasonably be
expected to result in a damage award to it exceeding $40,000,000.

 

“Commitments”:  the collective reference to (i) the Revolving Credit
Commitments, (ii) the Swing Line Commitment and (iii) the obligation of the
Issuing Lenders to issue Letters of Credit at the request of the Borrowers
pursuant to Section 3.1 of the Credit Agreement.

 

“Commodity Exchange Act”:  the Commodity Exchange Act (7 U.S.C. §1 et. seq.), as
in effect from time to time, or any successor statute.

 

“Contracts”:  with respect to any Grantor, all contracts, agreements,
instruments and indentures in any form and portions thereof (except for
contracts listed on Schedule 6 hereto), to which such Grantor is a party or
under which such Grantor or any property of such Grantor is subject, as the same
may from time to time be amended, supplemented, waived or

 

5

--------------------------------------------------------------------------------


 

otherwise modified, including, without limitation, (i) all rights of such
Grantor to receive moneys due and to become due to it thereunder or in
connection therewith, (ii) all rights of such Grantor to damages arising
thereunder and (iii) all rights of such Grantor to perform and to exercise all
remedies thereunder.

 

“Copyright Licenses”:  with respect to any Grantor, all written license
agreements of such Grantor providing for the grant by or to such Grantor of any
right under any United States copyright of such Grantor, other than agreements
with any Person who is an Affiliate or a Subsidiary of the Parent Borrower or
such Grantor, including, without limitation, any material license agreements
listed on Schedule 5 hereto, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.

 

“Copyrights”:  with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States copyrights, whether or not the
underlying works of authorship have been published or registered, all United
States copyright registrations and copyright applications, including, without
limitation, any copyright registrations and copyright applications listed on
Schedule 5 hereto, and (i) all renewals thereof, (ii) all income, royalties,
damages and payments now and hereafter due and/or payable with respect thereto,
including, without limitation, payments under all licenses entered into in
connection therewith, and damages and payments for past or future infringements
thereof and (iii) the right to sue or otherwise recover for past, present and
future infringements and misappropriations thereof.

 

“Credit Agreement”:  has the meaning provided in the recitals hereto.

 

“Credit Facility”: as defined in the Base Intercreditor Agreement.

 

“Excluded Assets”:  as defined in Section 3.3.

 

“First Lien Intercreditor Agreement”: as defined in the recitals hereto.

 

“Foreign Intellectual Property”:  any right, title or interest in or to any
copyrights, copyright licenses, patents, patent applications, patent licenses,
trade secrets, trade secret licenses, trademarks, service marks, trademark and
service mark applications, trade names, trade dress, trademark licenses,
technology, know-how and processes or any other intellectual property governed
by or arising or existing under, pursuant to or by virtue of the laws of any
jurisdiction other than the United States of America or any state thereof.

 

“General Fund Account”:  the general fund account of the relevant Grantor
established at the same office of the Collateral Account Bank as the Collateral
Proceeds Account.

 

“Granting Parties”:  as defined in the recitals hereto.

 

“Grantor”: Holdings, the U.S. Borrowers, the Parent Borrower’s Domestic
Subsidiaries that are party hereto and any other Domestic Subsidiary of the
Parent Borrower that becomes a party hereto from time to time after the date
hereof (it being understood that no Excluded Subsidiary shall be required to be
or become a party hereto).

 

6

--------------------------------------------------------------------------------


 

“Guarantor Obligations”:  with respect to any Guarantor, the collective
reference to (i) the Obligations guaranteed by such Guarantor pursuant to
Section 2 and (ii) all obligations and liabilities of such Guarantor that may
arise under or in connection with this Agreement or any other Loan Document to
which such Guarantor is a party, any Hedging Agreement or Bank Products
Agreement entered into with any Bank Products Affiliate or Hedging Affiliate,
any Guarantee Obligation of Holdings or any of its Subsidiaries referred to in
Section 8.4 of the Credit Agreement as to which any Secured Party is a
beneficiary, or any other document made, delivered or given in connection
therewith, in each case whether on account of guarantee obligations,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all reasonable fees, expenses and disbursements
of counsel to the Administrative Agent, to the Other Representatives, or to the
Lenders that are required to be paid by such Guarantor pursuant to the terms of
this Agreement or any other Loan Document; provided, that, when referring to the
Guarantor Obligations of the U.S. Borrowers, such reference shall be a reference
solely to a guaranty of the Obligations of the Canadian Borrowers.  With respect
to any Guarantor, if and to the extent, under the Commodity Exchange Act or any
rule, regulation or order of the CFTC (or the application or official
interpretation of any thereof), all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest for, the
obligation (together with the Excluded Borrower Obligation, the “Excluded
Obligation”) to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act (or the analogous term or section in any amended or successor
statute) is or becomes illegal, the Guarantor Obligations of such Guarantor
shall not include any such Excluded Obligation.

 

“Guarantors”:  the collective reference to each Granting Party.

 

“Hedging Affiliate”:  any Person who (a) has entered into a Hedging Agreement
with any Grantor with the obligations of such Grantor thereunder being secured
by one or more Loan Documents, (b) was a Lender or an Affiliate of a Lender on
the date hereof, or at the time of entry into such Hedging Agreement, or at the
time of the designation referred to in the following clause (c), and (c) has
been designated by the Parent Borrower in accordance with Section 8.4 hereof
(provided that no Person shall, with respect to any Hedging Agreement, be at any
time a Hedging Affiliate with respect to more than one Credit Facility).

 

“Hedging Agreement”:  any interest rate, foreign currency, commodity, credit or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity, credit or equity values (including, without limitation, any
option with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation executed in connection with
any such agreement or arrangement, including, without limitation, any Interest
Rate Protection Agreement or Permitted Hedging Arrangement.

 

“Holdings”:  as defined in the Preamble hereto.

 

“Indenture”: as defined in the recitals hereto.

 

“Instruments”:  has the meaning specified in Article 9 of the Code, but
excluding the Pledged Securities.

 

7

--------------------------------------------------------------------------------


 

“Intellectual Property”:  with respect to any Grantor, the collective reference
to such Grantor’s Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trade Secrets, Trade Secret Licenses, Trademarks and Trademark Licenses.

 

“Intercompany Note”:  with respect to any Grantor, any promissory note in a
principal amount in excess of $5,000,000 evidencing loans made by such Grantor
to Holdings, the Borrowers or any Restricted Subsidiary.

 

“Intercreditor Agreements”: (a) the Base Intercreditor Agreement, (b) the First
Lien Intercreditor Agreement (upon and during the effectiveness thereof) and
(c) any Other Intercreditor Agreement that may be entered into in the future by
the Collateral Agent and one or more Additional Agents and acknowledged by the
Borrowers and the other Granting Parties (each as amended, amended and restated,
waived, supplemented or otherwise modified from time to time (subject to
Section 9.1 hereof)) (upon and during the effectiveness thereof).

 

“Inventory”:  with respect to any Grantor, all inventory (as defined in the
Code) of such Grantor, including, without limitation, all Inventory (as defined
in the Credit Agreement) of such Grantor.

 

“Investment Property”:  the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the Uniform
Commercial Code in effect in the State of New York on the date hereof (other
than any Capital Stock (including for these purposes any investment deemed to be
Capital Stock for United States tax purposes) of any Foreign Subsidiary in
excess of 65% of any series of such stock and other than any Capital Stock
excluded from the definition of “Pledged Stock”) and (ii) whether or not
constituting “investment property” as so defined, all Pledged Securities.

 

“Issuers”:  the collective reference to the Persons identified on Schedule 2 as
the issuers of Pledged Stock, together with any successors to such companies
(including, without limitation, any successors contemplated by Section 8.5 of
the Credit Agreement).

 

“Junior Priority Collateral Documents”:  as defined in the Base Intercreditor
Agreement.

 

“Junior Priority Obligations”:  as defined in the Base Intercreditor Agreement.

 

“Junior Priority Representative”:  as defined in the Base Intercreditor
Agreement.

 

“Junior Priority Secured Parties”:  as defined in the Base Intercreditor
Agreement.

 

“Lender”:  as defined in the Credit Agreement.

 

“Lender Secured Parties”:  the collective reference to (i) the Administrative
Agent, the Canadian Agent, the Collateral Agent, the Canadian Collateral Agent
and each Other Representative, (ii) the Lenders (including, without limitation,
the Canadian Lenders, the Issuing Lenders and the Swing Line Lender), and each
of their respective successors and assigns and their permitted transferees and
endorsees.

 

8

--------------------------------------------------------------------------------


 

“Non-Lender Secured Parties”:  the collective reference to all Bank Products
Affiliates and Hedging Affiliates and all successors, assigns, transferees and
replacements thereof.

 

“Note Agent”: as defined in the recitals hereto.

 

“Note Collateral Agreement”: as defined in the recitals hereto.

 

“Noteholders”: as defined in the recitals hereto.

 

“Notes”: as defined in the recitals hereto.

 

“Obligations”:  (i) in the case of each Borrower, its Borrower Obligations and
its Guarantor Obligations and (ii) in the case of each other Guarantor, its
Guarantor Obligations.

 

“Parent Borrower”:  as defined in the Preamble hereto.

 

“Patent Licenses”: with respect to any Grantor, all written license agreements
of such Grantor providing for the grant by or to such Grantor of any right under
any United States patent, patent application, or patentable invention other than
agreements with any Person who is an Affiliate or a Subsidiary of the Parent
Borrower or such Grantor, including, without limitation, the material license
agreements listed on Schedule 5 hereto, subject, in each case, to the terms of
such license agreements, and the right to prepare for sale, sell and advertise
for sale, all Inventory now or hereafter covered by such licenses.

 

“Patents”:  with respect to any Grantor, all of such Grantor’s right, title and
interest in and to all United States patents, patent applications and patentable
inventions and all reissues and extensions thereof, including, without
limitation, all patents and patent applications identified in Schedule 5 hereto,
and including, without limitation, (i) all inventions and improvements described
and claimed therein, (ii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iii) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, and damages and payments for
past, present or future infringements thereof), and (iv) all other rights
corresponding thereto in the United States and all reissues, divisions,
continuations, continuations-in-part, substitutes, renewals, and extensions
thereof, all improvements thereon, and all other rights of any kind whatsoever
of such Grantor accruing thereunder or pertaining thereto.

 

“Pledged Collateral”:  as to any Pledgor, the Pledged Securities now owned or at
any time hereafter acquired by such Pledgor, and any Proceeds thereof.

 

“Pledged Notes”:  with respect to any Pledgor, all Intercompany Notes at any
time issued to, or held or owned by, such Pledgor.

 

“Pledged Securities”: the collective reference to the Pledged Notes and the
Pledged Stock.

 

9

--------------------------------------------------------------------------------


 

“Pledged Stock”:  with respect to any Pledgor, the shares of Capital Stock
listed on Schedule 2 as held by such Pledgor, together with any other shares of
Capital Stock required to be pledged by such Pledgor pursuant to Section 7.9 of
the Credit Agreement, as well as any other shares, stock certificates, options
or rights of any nature whatsoever in respect of the Capital Stock of any Person
that may be issued or granted to, or held by, such Pledgor while this Agreement
is in effect, in each case, unless and until such time as the respective pledge
of such Capital Stock under this Agreement is released in accordance with the
terms hereof and the Credit Agreement; provided that in no event shall there be
pledged, nor shall any Pledgor be required to pledge, directly or indirectly,
(i) more than 65% of any series of the outstanding Capital Stock (including for
these purposes any investment deemed to be Capital Stock for U.S. tax purposes)
of any Foreign Subsidiary, (ii) any of the Capital Stock of a Subsidiary of a
Foreign Subsidiary, (iii) de minimis shares of a Foreign Subsidiary held by any
Pledgor as a nominee or in a similar capacity, (iv) any of the Capital Stock of
any Unrestricted Subsidiary and (v) without duplication, any Excluded Assets.

 

“Pledgor”:  Holdings (with respect to the Pledged Stock of the Parent Borrower
and all other Pledged Collateral of Holdings), the U.S. Borrowers (with respect
to Pledged Stock of the entities listed on Schedule 2 hereto under the name of
such applicable Borrower and all other Pledged Collateral of such applicable
Borrower) and each other Granting Party (with respect to Pledged Securities held
by such Granting Party and all other Pledged Collateral of such Granting Party).

 

“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Uniform Commercial Code in effect in the State of New York on the date
hereof and, in any event, Proceeds of Pledged Securities shall include, without
limitation, all dividends or other income from the Pledged Securities,
collections thereon or distributions or payments with respect thereto.

 

“Restrictive Agreements”:  as defined in Section 3.3(c).

 

“Secured Parties”:  the collective reference to the Lender Secured Parties and
the Non-Lender Secured Parties.

 

“Security Collateral”:  with respect to any Granting Party, means, collectively,
the Collateral (if any) and the Pledged Collateral (if any) of such Granting
Party.

 

“Senior Priority Debt”: as defined in the Base Intercreditor Agreement.

 

“Specified Asset”:  as defined in Section 4.2.2(b) hereof.

 

“Successor Holding Company”:  as defined in Section 9.16(e) hereto.

 

“Trade Secret Licenses”:  with respect to any Grantor, all written license
agreements of such Grantor providing for the grant by or to such Grantor of any
right under any United States trade secrets, including, without limitation, know
how, processes, formulae, compositions, designs, and confidential business and
technical information, and all rights of any kind whatsoever accruing thereunder
or pertaining thereto, other than agreements with any Person who is an Affiliate
or a Subsidiary of the Parent Borrower or such Grantor, subject, in

 

10

--------------------------------------------------------------------------------


 

each case, to the terms of such license agreements, and the right to prepare for
sale, sell and advertise for sale, all Inventory now or hereafter covered by
such licenses.

 

“Trade Secrets”:  with respect to any Grantor, all of such Grantor’s right,
title and interest in and to all United States trade secrets, including, without
limitation, know-how, processes, formulae, compositions, designs, and
confidential business and technical information, and all rights of any kind
whatsoever accruing thereunder or pertaining thereto, including, without
limitation, (i) all income, royalties, damages and payments now and hereafter
due and/or payable with respect thereto, including, without limitation, payments
under all licenses, non-disclosure agreements and memoranda of understanding
entered into in connection therewith, and damages and payments for past or
future misappropriations thereof, and (ii) the right to sue or otherwise recover
for past, present or future misappropriations thereof.

 

“Trademark Licenses”:  with respect to any Grantor, all written license
agreements of such Grantor providing for the grant by or to such Grantor of any
right under any United States trademarks, service marks, trade names, trade
dress or other indicia of trade origin or business identifiers, other than
agreements with any Person who is an Affiliate or a Subsidiary of the Parent
Borrower or such Grantor, including, without limitation, the material license
agreements listed on Schedule 5 hereto, subject, in each case, to the terms of
such license agreements, and the right to prepare for sale, sell and advertise
for sale, all Inventory now or hereafter covered by such licenses.

 

“Trademarks”:  with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States trademarks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, trademark
and service mark registrations, and applications for trademark or service mark
registrations (except for “intent to use” applications for trademark or service
mark registrations filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C.
§ 1051, unless and until an Amendment to Allege Use or a Statement of Use under
Sections 1(c) and 1(d) of said Act has been filed, it being understood and
agreed that the carve out in this parenthetical shall be applicable only if and
for so long as a grant of a security interest in such intent to use application
would invalidate or otherwise jeopardize Grantor’s rights therein or in any
registration issuing therefrom), and any renewals thereof, including, without
limitation, each registration and application identified in Schedule 5 hereto,
and including, without limitation, (i) the right to sue or otherwise recover for
any and all past, present and future infringements or dilutions thereof,
(ii) all income, royalties, damages and other payments now and hereafter due
and/or payable with respect thereto (including, without limitation, payments
under all licenses entered into in connection therewith, and damages and
payments for past or future infringements or dilutions thereof), and (iii) all
other rights corresponding thereto in the United States and all other rights of
any kind whatsoever of such Grantor accruing thereunder or pertaining thereto in
the United States, together in each case with the goodwill of the business
connected with the use of, and symbolized by, each such trademark, service mark,
trade name, trade dress or other indicia of trade origin or business
identifiers.

 

“U.S. Borrowers”: as defined in the recitals hereto.

 

11

--------------------------------------------------------------------------------


 

1.2          Other Definitional Provisions.

 

(a)           The words “hereof”, “herein”, “hereto” and “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section,
subsection, Schedule and Annex references are to this Agreement unless otherwise
specified.  The words “include”, “includes”, and “including” shall be deemed to
be followed by the phrase “without limitation”.  Unless otherwise expressly
provided herein, any definition of or reference to any agreement (including this
Agreement and the other Loan Documents), instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as amended, supplemented, waived or otherwise modified from time to time
(subject to any restrictions on such amendments, supplements, waivers or
modifications set forth herein).

 

(b)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(c)           Where the context requires, terms relating to the Collateral,
Pledged Collateral or Security Collateral, or any part thereof, when used in
relation to a Granting Party shall refer to such Granting Party’s Collateral,
Pledged Collateral or Security Collateral or the relevant part thereof.

 

(d)           All references in this Agreement to any of the property described
in the definition of the term “Collateral” or “Pledged Collateral”, or to any
Proceeds thereof, shall be deemed to be references thereto only to the extent
the same constitute Collateral or Pledged Collateral, respectively.

 

SECTION 2    GUARANTEE

 

2.1          Guarantee.

 

(a)           Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the applicable Secured Parties, the prompt and complete
payment and performance by each U.S. Borrower when due and payable (whether at
the stated maturity, by acceleration or otherwise) of the Borrower Obligations
of such U.S. Borrower owed to the applicable Secured Parties, and (ii) each of
the Guarantors hereby, jointly and severally, unconditionally and irrevocably,
guarantees to the Administrative Agent, for the ratable benefit of the
applicable Secured Parties, the prompt and complete payment and performance by
each Canadian Borrower when due and payable (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations of such Canadian Borrower
owed to the applicable Secured Parties.

 

(b)           Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount that can be guaranteed
by such Guarantor under applicable law, including applicable federal and state
laws relating to the insolvency of debtors; provided that, to the maximum extent
permitted under applicable law, it is the intent of the parties hereto that the
rights of contribution of each Guarantor provided in following Section 2.2

 

12

--------------------------------------------------------------------------------


 

be included as an asset of the respective Guarantor in determining the maximum
liability of such Guarantor hereunder.

 

(c)           Each Guarantor agrees that the Borrower Obligations guaranteed by
it hereunder may at any time and from time to time exceed the amount of the
liability of such Guarantor hereunder without impairing the guarantee contained
in this Section 2 or affecting the rights and remedies of the Administrative
Agent or any other Secured Party hereunder.

 

(d)           The guarantee contained in this Section 2 shall remain in full
force and effect until the earliest to occur of (i) the first date on which all
the Loans, any Reimbursement Obligations, all other Borrower Obligations then
due and owing, and the obligations of each Guarantor under the guarantee
contained in this Section 2 then due and owing shall have been satisfied by
payment in full in cash, no Letter of Credit shall be outstanding (except for
Letters of Credit that have been cash collateralized or otherwise provided for
in a manner reasonably satisfactory to the applicable Issuing Lenders) and the
Commitments shall be terminated, notwithstanding that from time to time during
the term of the Credit Agreement any of the Borrowers may be free from any
Borrower Obligations, (ii) as to any Guarantor, a sale or other disposition of
all the Capital Stock of such Guarantor (other than to the Parent Borrower or a
Subsidiary Guarantor), or, if such Guarantor is a Subsidiary Guarantor, any
other transaction or occurrence as a result of which such Guarantor ceases to be
a Restricted Subsidiary of the Parent Borrower, in each case that is permitted
under the Credit Agreement and (iii) as to any Guarantor, such Guarantor
becoming an Excluded Subsidiary.

 

(e)           No payment made by any Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any other Secured Party from any of the Borrowers, any of the
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of any of the Borrower Obligations
shall be deemed to modify, reduce, release or otherwise affect the liability of
any Guarantor hereunder which shall, notwithstanding any such payment (other
than any payment made by such Guarantor in respect of the Borrower Obligations
or any payment received or collected from such Guarantor in respect of any of
the Borrower Obligations), remain liable for the Borrower Obligations of each
Borrower guaranteed by it hereunder up to the maximum liability of such
Guarantor hereunder until the earliest to occur of (i) the first date on which
all the Loans, any Reimbursement Obligations, and all other Borrower Obligations
then due and owing, are paid in full in cash, no Letter of Credit shall be
outstanding  (except for Letters of Credit that have been cash collateralized or
otherwise provided for in a manner reasonably satisfactory to the applicable
Issuing Lenders) and the Commitments are terminated, (ii) as to any Guarantor, a
sale or other disposition of all the Capital Stock of such Guarantor (other than
to the Parent Borrower or a Subsidiary Guarantor), or, if such Guarantor is a
Subsidiary Guarantor, any other transaction or occurrence as a result of which
such Guarantor ceases to be a Restricted Subsidiary of the Parent Borrower, in
each case that is permitted under the Credit Agreement and (iii) as to any
Guarantor, such Guarantor becoming an Excluded Subsidiary.

 

2.2          Right of Contribution.  Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share
(based, to the maximum extent permitted by law, on the respective Adjusted Net
Worths of the Guarantors on the date the

 

13

--------------------------------------------------------------------------------


 

respective payment is made) of any payment made hereunder, such Guarantor shall
be entitled to seek and receive contribution from and against any other
Guarantor hereunder that has not paid its proportionate share of such payment. 
Each Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 2.3.  The provisions of this Section 2.2 shall in no
respect limit the obligations and liabilities of any Guarantor to the
Administrative Agent and the other Secured Parties, and each Guarantor shall
remain liable to the Administrative Agent and the other Secured Parties for the
full amount guaranteed by such Guarantor hereunder.

 

2.3          No Subrogation.  Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any other Secured Party, no Guarantor shall be entitled
to be subrogated to any of the rights of the Administrative Agent or any other
Secured Party against any Borrower or any other Guarantor or any collateral
security or guarantee or right of offset held by the Administrative Agent or any
other Secured Party for the payment of the Borrower Obligations, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from the
Borrower or any other Guarantor in respect of payments made by such Guarantor
hereunder, until all amounts owing to the Administrative Agent and the other
Secured Parties by the  Borrowers on account of the Borrower Obligations are
paid in full in cash, no Letter of Credit shall be outstanding and the
Commitments are terminated.  If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time when all of the Borrower
Obligations shall not have been paid in full in cash or any Letter of Credit
shall remain outstanding (and shall not have been cash collateralized or
otherwise provided for in a manner reasonably satisfactory to the applicable
Issuing Lenders) or any of the Commitments shall remain in effect, such amount
shall be held by such Guarantor in trust for the Administrative Agent and the
other Secured Parties, segregated from other funds of such Guarantor, and shall,
forthwith upon receipt by such Guarantor, be turned over to the Administrative
Agent in the exact form received by such Guarantor (duly indorsed by such
Guarantor to the Administrative Agent, if required), to be held as collateral
security for all of the Borrower Obligations (whether matured or unmatured)
guaranteed by such Guarantor and/or then or at any time thereafter may be
applied against any Borrower Obligations, whether matured or unmatured, in such
order as the Administrative Agent may determine.

 

2.4          Amendments, etc. with respect to the Obligations.  To the maximum
extent permitted by law, each Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any Guarantor
and without notice to or further assent by any Guarantor, any demand for payment
of any of the Borrower Obligations made by the Collateral Agent, the
Administrative Agent or any other Secured Party may be rescinded by the
Collateral Agent, the Administrative Agent or such other Secured Party and any
of the Borrower Obligations continued, and the Borrower Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, waived,
modified, accelerated, compromised, subordinated, waived, surrendered or
released by the Collateral Agent, the Administrative Agent or any other Secured
Party, and the Credit Agreement and the other Loan Documents and any other
documents executed and delivered in connection therewith may be amended, waived,
modified, supplemented or terminated, in whole or in part, as the Collateral
Agent or the Administrative Agent (or the Required Lenders or the applicable
Lenders(s), as the case may be) may deem advisable from time to time, and any

 

14

--------------------------------------------------------------------------------


 

collateral security, guarantee or right of offset at any time held by the
Collateral Agent, the Administrative Agent or any other Secured Party for the
payment of any of the Borrower Obligations may be sold, exchanged, waived,
surrendered or released.  None of the Collateral Agent, the Administrative Agent
or any other Secured Party shall have any obligation to protect, secure, perfect
or insure any Lien at any time held by it as security for any of the Borrower
Obligations or for the guarantee contained in this Section 2 or any property
subject thereto, except to the extent required by applicable law.

 

2.5          Guarantee Absolute and Unconditional.  Each Guarantor waives, to
the maximum extent permitted by applicable law, any and all notice of the
creation, renewal, extension or accrual of any of the Borrower Obligations and
notice of or proof of reliance by the Collateral Agent, the Administrative Agent
or any other Secured Party upon the guarantee contained in this Section 2 or
acceptance of the guarantee contained in this Section 2; each of the Borrower
Obligations, and any obligation contained therein, shall conclusively be deemed
to have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the guarantee contained in this Section 2; and all
dealings between any of the Borrowers and any of the Guarantors, on the one
hand, and the Collateral Agent, the Administrative Agent and the other Secured
Parties, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in this Section 2. 
Each Guarantor waives, to the maximum extent permitted by applicable law,
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon any Borrower or any of the other Guarantors with respect
to any of the Borrower Obligations.  Each Guarantor understands and agrees, to
the extent permitted by law, that the guarantee contained in this Section 2
shall be construed as a continuing, absolute and unconditional guarantee of
payment and not of collection.  Each Guarantor hereby waives, to the maximum
extent permitted by applicable law, any and all defenses (other than any claim
alleging breach of a contractual provision of any of the Loan Document) that it
may have arising out of or in connection with any and all of the following: 
(a) the validity or enforceability of the Credit Agreement or any other Loan
Document, any of the Borrower Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Collateral Agent, the Administrative Agent or any
other Secured Party, (b) any defense, set-off or counterclaim (other than a
defense of payment or performance) that may at any time be available to or be
asserted by any of the Borrowers against the Collateral Agent, the
Administrative Agent or any other Secured Party, (c) any change in the time,
place, manner or place of payment, amendment, or waiver or increase in any of
the Obligations, (d) any exchange, taking, or release of Security Collateral,
(e) any change in the structure or existence of any of the Borrowers, (f) any
application of Security Collateral to any of the Obligations, (g) any law,
regulation or order of any jurisdiction, or any other event, affecting any term
of any Obligation or the rights of the Collateral Agent, the Administrative
Agent or any other Secured Party with respect thereto, including, without
limitation: (i) the application of any such law, regulation, decree or order,
including any prior approval, which would prevent the exchange of any currency
(other than Dollars) for Dollars or the remittance of funds outside of such
jurisdiction or the unavailability of Dollars in any legal exchange market in
such jurisdiction in accordance with normal commercial practice, (ii) a
declaration of banking moratorium or any suspension of payments by banks in such
jurisdiction or the imposition by such jurisdiction or any Governmental
Authority thereof of any moratorium on, the required rescheduling or
restructuring of, or required  approval of payments on, any indebtedness in such
jurisdiction, (iii)

 

15

--------------------------------------------------------------------------------


 

any expropriation, confiscation, nationalization or requisition by such country
or any Governmental Authority that directly or indirectly deprives any Borrower
of any assets or their use, or of the ability to operate its business or a
material part thereof, or (iv) any war (whether or not declared), insurrection,
revolution, hostile act, civil strife or similar events occurring in such
jurisdiction which has the same effect as the events described in clause (i),
(ii) or (iii) above (in each of the cases contemplated in clauses (i) through
(iv) above, to the extent occurring or existing on or at any time after the date
of this Agreement), or (h) any other circumstance whatsoever (other than payment
in full in cash of the Borrower Obligations guaranteed by it hereunder) (with or
without notice to or knowledge of any of the Borrowers or such Guarantor) that
constitutes, or might be construed to constitute, an equitable or legal
discharge of any of the Borrowers for the Borrower Obligations, or of such
Guarantor under the guarantee contained in this Section 2, in bankruptcy or in
any other instance.  When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Guarantor, the Collateral Agent, the
Administrative Agent and any other Secured Party may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against any of the Borrowers, any other Guarantor or any
other Person or against any collateral security or guarantee for the Borrower
Obligations guaranteed by such Guarantor hereunder or any right of offset with
respect thereto, and any failure by the Collateral Agent, the Administrative
Agent or any other Secured Party to make any such demand, to pursue such other
rights or remedies or to collect any payments from any Borrower, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of any of the
Borrowers, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Collateral Agent, the Administrative Agent or any other Secured Party against
any Guarantor.  For the purposes hereof “demand” shall include the commencement
and continuance of any legal proceedings.

 

2.6          Reinstatement.  The guarantee of any Guarantor contained in this
Section 2 shall continue to be effective, or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any of the Borrower Obligations
guaranteed by such Guarantor hereunder is rescinded or must otherwise be
restored or returned by the Collateral Agent, the Administrative Agent or any
other Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, any Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

 

2.7          Payments.  Each Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim, in
Dollars (or in the case of any amount required to be paid in any other currency
pursuant to the requirements of the Credit Agreement or other agreement relating
to the respective Obligations, such other currency), at the Administrative
Agent’s office specified in Section 11.2 of the Credit Agreement or such other
address as may be designated in writing by the Administrative Agent to such
Guarantor from time to time in accordance with Section 11.2 of the Credit
Agreement.

 

16

--------------------------------------------------------------------------------


 

SECTION 3    GRANT OF SECURITY INTEREST

 

3.1          Grant.     Each Grantor hereby grants, subject to existing licenses
to use the Copyrights, Patents, Trademarks and Trade Secrets granted by such
Grantor in the ordinary course of business, to the Collateral Agent, for the
benefit of the Secured Parties, a security interest in all of the Collateral of
such Grantor, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations of such Grantor, except as provided in
Section 3.3.  The term “Collateral”, as to any Grantor, means the following
property (wherever located) now owned or at any time hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest, except as provided in Section 3.3:

 

(a)           all Accounts;

 

(b)           all Money (including all cash);

 

(c)           all Cash Equivalents;

 

(d)           all Chattel Paper;

 

(e)           all Contracts (including contracts with any “qualified
intermediaries” with respect to any LKE Program);

 

(f)            all Deposit Accounts ;

 

(g)           all Documents;

 

(h)           all Equipment;

 

(i)            all General Intangibles;

 

(j)            all Instruments;

 

(k)           all Intellectual Property;

 

(l)            all Inventory;

 

(m)          all Investment Property;

 

(n)           all Letter-of-Credit Rights;

 

(o)           all Rental Equipment;

 

(p)           all Vehicles;

 

(q)           all Fixtures;

 

17

--------------------------------------------------------------------------------


 

(r)            all Commercial Tort Claims constituting Commercial Tort Actions
described in Schedule 7 (together with any Commercial Tort Actions subject to a
further writing provided in accordance with Section 5.2.12);

 

(s)            all books and records pertaining to any of the foregoing;

 

(t)            the Collateral Proceeds Account; and

 

(u)           to the extent not otherwise included, all Proceeds and products of
any and all of the foregoing and all collateral security and guarantees given by
any Person with respect to any of the foregoing;

 

provided that, in the case of each Grantor, Collateral shall not include any
Pledged Collateral, or any property or assets specifically excluded from Pledged
Collateral (including any Capital Stock (including for these purposes any
investment deemed to be Capital Stock for United States tax purposes) of any
Foreign Subsidiary in excess of 65% of any series of such stock).

 

3.2          Pledged Collateral.  Each Granting Party that is a Pledgor, hereby
grants to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in all of the Pledged Collateral of such Pledgor now owned or
at any time hereafter acquired by such Pledgor, and any Proceeds thereof, as
collateral security for the prompt and complete performance when due (whether at
the stated maturity, by acceleration or otherwise) of the Obligations of such
Pledgor, except as provided in Section 3.3.

 

3.3          Excluded Assets.  No security interest is or will be granted
pursuant to this Agreement or any other Security Document in any right, title or
interest of any Granting Party under or in, and “Collateral” and “Pledged
Collateral” shall not include (the following collectively, the “Excluded
Assets”):

 

(a)           any interest in leased real property (including Fixtures) (and
there shall be no requirement to deliver landlord lien waivers, estoppels or
collateral access letters);

 

(b)           any fee interest in owned real property (including Fixtures) if
the fair market value of such fee interest is less than $10,000,000
individually;

 

(c)           any Instruments, Contracts, Chattel Paper, General Intangibles,
Copyright Licenses, Patent Licenses, Trademark Licenses, Trade Secret Licenses
or other contracts or agreements with or issued by Persons other than Holdings,
a Subsidiary of Holdings or an Affiliate thereof, (collectively, “Restrictive
Agreements”) that would otherwise be included in the Security Collateral (and
such Restrictive Agreements shall not be deemed to constitute a part of the
Security Collateral) for so long as, and to the extent that, the granting of
such a security interest pursuant hereto would result in a breach, default or
termination of such Restrictive Agreements (in each case, except to the extent
that, pursuant to the Code or other applicable law, the granting of security
interests therein can be made without resulting in a breach, default or
termination of such Restrictive Agreements);

 

(d)           any assets over which the granting of such a security interest in
such assets by the applicable Granting Party would be prohibited by any contract
permitted under the Credit

 

18

--------------------------------------------------------------------------------


 

Agreement (provided such contract was not entered into in contemplation
thereof), applicable law, regulation, permit, order or decree or the
organizational or joint venture documents of any non-wholly owned Subsidiary
(including permitted liens, leases and licenses), or requires a consent (to the
extent that, with respect to any assets that would otherwise constitute
Collateral, any applicable Granting Party has sought such consent using
commercially reasonable efforts) of any Governmental Authority that has not been
obtained (in each case after giving effect to the applicable anti-assignment
provisions of the Code to the extent that the assignment of which is expressly
deemed effective under the Uniform Commercial Code notwithstanding such
prohibition);

 

(e)           any assets to the extent that such security interests would result
in material adverse tax consequences to Holdings and its Subsidiaries as
reasonably determined by the Parent Borrower (it being understood that the
Lenders shall not require the Parent Borrower or any of its Subsidiaries to
enter into any security agreements or pledge agreements governed by foreign
law);

 

(f)            any assets to the extent that the granting or perfecting of a
security interest in such assets would result in costs or consequences to
Holdings or any of its Subsidiaries as reasonably agreed in writing after the
date hereof by the Parent Borrower, the Administrative Agent and the Collateral
Agent that are excessive in view of the benefits that would be obtained by the
Secured Parties;

 

(g)           any (i) Equipment and/or Inventory (and/or related rights and/or
assets) that would otherwise be included in the Security Collateral (and such
Equipment and/or Inventory (and/or related rights and/or assets) shall not be
deemed to constitute a part of the Security Collateral) if such Equipment and/or
Inventory (and/or related rights and/or assets) is subject to a Lien permitted
by Section 8.3 of the Credit Agreement and designated by the Parent Borrower to
the Co-Collateral Agent and Administrative Agent (but only for so long as such
Lien remains in place) and (ii) other property that would otherwise be included
in the Security Collateral (and such other property shall not be deemed to
constitute a part of the Security Collateral) if such other property is subject
to a Permitted Lien described in Section 8.3(h) or Section 8.3(w) of the Credit
Agreement and designated by the Parent Borrower to the Co-Collateral Agent and
Administrative Agent (but, in each case, only for so long as such Liens are in
place) and, if such Lien is in respect of a Hedging Agreement, such other
property consists solely of (x) cash, Cash Equivalents or Temporary Cash
Investments, together with proceeds, dividends and distributions in respect
thereof, (y) any assets relating to such assets, proceeds, dividends or
distributions or to obligations under any Hedging Agreement, and/or (z) any
other assets consisting of, relating to or arising under or in connection with
(1) any Hedging Agreements or (2) any other agreements, instruments or documents
related to any Hedging Agreement or to any of the assets referred to in any of
subclauses (x) through (z) of this clause (ii);

 

(h)           any property (and/or related rights and/or assets) that (A) would
otherwise be included in the Security Collateral (and such property (and/or
related rights and/or assets) shall not be deemed to constitute a part of the
Security Collateral) if such property has been sold or otherwise transferred in
connection with (i) a Special Purpose Financing (or constitutes the proceeds or
products of any property that has been sold or otherwise transferred in
connection

 

19

--------------------------------------------------------------------------------


 

with a Special Purpose Financing (except as provided in the proviso to this
subsection)) or (ii) a Sale and Leaseback Transaction permitted under
Section 8.6 of the Credit Agreement, or (B) is subject to any Permitted Lien and
consists of property subject to any such Sale and Leaseback transaction or
general intangibles related thereto (but only for so long as such Liens are in
place), provided that, notwithstanding the foregoing, a security interest of the
Collateral Agent shall attach to any money, securities or other consideration
received by any Grantor as consideration for the sale or other disposition of
such property as and to the extent such consideration would otherwise constitute
Security Collateral;

 

(i)            Equipment and/or Inventory (and/or related rights and/or assets)
subject to any Permitted Lien that secures Indebtedness permitted by the Credit
Agreement that is Incurred to finance or refinance such Equipment and/or
Inventory and designated by the Parent Borrower to the Co-Collateral Agent and
Administrative Agent (but only for so long as such Permitted Lien is in place);

 

(j)            without duplication, any Capital Stock (including for these
purposes any investment deemed to be Capital Stock for United States tax
purposes) which is specifically excluded from the definition of Pledged Stock by
virtue of the proviso contained in such definition;

 

(k)           any Capital Stock and other securities of a Subsidiary of the
Parent Borrower to the extent that the pledge of or grant of any other Lien on
such Capital Stock and other securities for the benefit of any holders of
securities results in the Parent Borrower or any of its Restricted Subsidiaries
being required to file separate financial statements for such Subsidiary with
the Securities and Exchange Commission (or any other governmental authority)
pursuant to either Rule 3-10 or 3-16 of Regulation S-X under the Securities Act,
or any other law, rule or regulation as in effect from time to time, but only to
the extent necessary to not be subject to such requirement;

 

(l)            any assets covered by a certificate of title, except to the
extent such assets constitute Eligible Service Vehicles or Eligible Rental
Equipment, in each case by operation of clause (f) of the definition of such
term in the Credit Agreement, and are included in the Borrowing Base;

 

(m)          any aircraft, airframes, aircraft engines, helicopters, vessels or
rolling stock or any Equipment or other assets constituting a part of any
thereof;

 

(n)           Letter-of-Credit Rights individually with a value of less than
$5,000,000;

 

(o)           for the avoidance of doubt, any Deposit Account and any Money,
cash, checks, other negotiable instrument, funds and other evidence of payment
therein held by any “qualified intermediary” in connection with any LKE Program;

 

(p)           any Money, cash, checks, other negotiable instrument, funds and
other evidence of payment held in any Deposit Account of the Parent Borrower or
any of its Subsidiaries in the nature of a security deposit with respect to
obligations for the benefit of the Parent Borrower or any of its Subsidiaries,
which must be held for or returned to the applicable counterparty under
applicable law or pursuant to contractual obligations;

 

20

--------------------------------------------------------------------------------


 

(q)           any property that would otherwise be included in the Security
Collateral (and such property shall not be deemed to constitute a part of the
Security Collateral) if such property is subject to other Liens permitted by
Section 8.3(t)(i) of the Credit Agreement  to the extent that, prior to or
simultaneously with such property being excluded from, and/or ceasing to
constitute a part of, the Security Collateral, one or more of the U.S. Borrowers
shall have repaid amounts outstanding under the Credit Agreement such that
(x) the sum of (A) the Aggregate U.S. Facility Lender Exposure plus (B) the
amount by which the aggregate unpaid Extensions of Credit made to the Canadian
Borrowers exceeds the Canadian Borrowing Base (as set forth in the Borrowing
Base Certificate delivered on the date of such prepayment (with appropriate
adjustments to the form thereof) calculating the Canadian Borrowing Base after
giving effect to the exclusion of such property from the Security Collateral,
does not exceed (y) the U.S. Borrowing Base (as set forth in a Borrowing Base
Certificate delivered on the date of such prepayment (with appropriate
adjustments to the form thereof) calculating the U.S. Borrowing Base after
giving effect to the exclusion of such property from the Security Collateral);

 

(r)            Foreign Intellectual Property; and

 

(s)            any Goods in which a security interest is not perfected by filing
a financing statement in the office of the Secretary of State of the applicable
Grantor’s location (as determined by Section 9-307 of the Code), except to the
extent such Goods constitute Eligible Service Vehicles or Eligible Rental
Equipment, in each case by operation of clause (f) of the definition of such
term in the Credit Agreement, and are included in the Borrowing Base.

 

3.4          Intercreditor Relations.  Notwithstanding anything herein to the
contrary, it is the understanding of the parties that the Liens granted pursuant
to Section 3.1 and 3.2 herein shall (x) with respect to all Security Collateral,
prior to the Discharge of Additional Obligations (if applicable), be pari passu
and equal in priority to the Liens granted to any Additional Agent for the
benefit of the holders of the applicable Additional Obligations to secure
Additional Obligations that constitute Senior Priority Debt (as defined in the
Base Intercreditor Agreement) pursuant to the applicable Additional Collateral
Documents (except, in the case of this clause (x), as may be separately
otherwise agreed between the Collateral Agent, on behalf of itself and the
Secured Parties, and any Additional Agent, on behalf of itself and the
Additional Secured Parties represented thereby, including pursuant to any First
Lien Intercreditor Agreement or Other Intercreditor Agreement) and (y) with
respect to all Security Collateral, prior to the Discharge of the Junior
Priority Obligations, be senior in priority to the Liens granted to the Junior
Priority Representative for the benefit of the Junior Priority Secured Parties
to secure the Junior Priority Obligations pursuant to the Note Collateral
Agreement and any other Junior Priority Collateral Documents.  The Collateral
Agent acknowledges and agrees that the relative priority of the Liens granted to
the Collateral Agent, the Note Agent and any Additional Agent shall be
determined solely pursuant to the applicable Intercreditor Agreements, and not
by priority as a matter of law or otherwise.  Notwithstanding anything herein to
the contrary, the Liens and security interest granted to the Collateral Agent
pursuant to this Agreement and the exercise of any right or remedy by the
Collateral Agent hereunder are subject to the provisions of the applicable
Intercreditor Agreements.  In the event of any conflict between the terms of any
Intercreditor Agreement and this Agreement, the terms of such Intercreditor
Agreement shall govern and control as among (a) the Collateral Agent, the Note
Agent and any Additional Agent, in the case of the Base Intercreditor Agreement,
(b) the Collateral Agent and any other secured creditor (or

 

21

--------------------------------------------------------------------------------


 

agent therefor) party thereto, in the case of the First Lien Intercreditor
Agreement, and (c) the Collateral Agent and any other secured creditor (or agent
therefor) party thereto, in the case of any Other Intercreditor Agreement. In
the event of any such conflict, each Grantor may act (or omit to act) in
accordance with such Intercreditor Agreement, and shall not be in breach,
violation or default of its obligations hereunder by reason of doing so.
Notwithstanding any other provision hereof, for so long as any Obligations or
any Additional Obligations remain outstanding, any obligation hereunder to
deliver to the Collateral Agent any Security Collateral shall be satisfied by
causing such Security Collateral to be delivered to the Collateral Agent or any
Additional Agent to be held in accordance with the applicable Intercreditor
Agreement.

 

SECTION 4    REPRESENTATIONS AND WARRANTIES

 

4.1          Representations and Warranties of Each Guarantor.  To induce the
Collateral Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, each Guarantor hereby represents and warrants to the
Collateral Agent and each other Secured Party that the representations and
warranties set forth in Section 5 of the Credit Agreement as they relate to such
Guarantor or to the Loan Documents to which such Guarantor is a party, each of
which representations and warranties is hereby incorporated herein by reference,
are true and correct in all material respects, and the Collateral Agent and each
other Secured Party shall be entitled to rely on each of such representations
and warranties as if fully set forth herein; provided that each reference in
each such representation and warranty to the Parent Borrower’s knowledge shall,
for the purposes of this Section 4.1, be deemed to be a reference to such
Guarantor’s knowledge.

 

4.2          Representations and Warranties of Each Grantor.  To induce the
Collateral Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, each Grantor hereby represents and warrants to the
Collateral Agent and each other Secured Party that, in each case after giving
effect to the Transactions:

 

4.2.1       Title; No Other Liens.  Except for the security interests granted to
the Collateral Agent for the benefit of the Secured Parties pursuant to this
Agreement and the other Liens permitted to exist on such Grantor’s Collateral by
the Credit Agreement (including, without limitation, Section 8.3 thereof), such
Grantor owns each item of such Grantor’s Collateral free and clear of any and
all Liens.  Except as set forth on Schedule 3, no currently effective financing
statement or other similar public notice with respect to any Lien securing
Indebtedness on all or any part of such Grantor’s Security Collateral is on file
or of record in any public office in the United States of America, any state,
territory or dependency thereof or the District of Columbia, except, in each
case, such as have been filed in favor of the Collateral Agent for the benefit
of the Secured Parties pursuant to this Agreement or as relate to Liens
permitted by the Credit Agreement (including without limitation Section 8.3
thereof) or any other Loan Document or for which termination statements will be
delivered on the Closing Date.

 

22

--------------------------------------------------------------------------------


 

4.2.2       Perfected First Priority Liens.

 

(a)           This Agreement is effective to create, as collateral security for
the Obligations of such Grantor, valid and enforceable Liens on such Grantor’s
Security Collateral in favor of the Collateral Agent for the benefit of the
Secured Parties, except as to enforcement, as may be limited by applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.

 

(b)           Except with regard to (i) Liens (if any) on Specified Assets and
(ii) any rights in favor of the United States government as required by law (if
any), upon the completion of the Filings and, with respect to Instruments,
Chattel Paper and Documents, upon the earlier of such Filing or the delivery to
and continuing possession by the Collateral Agent or the applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with the
applicable Intercreditor Agreement, of all Instruments, Chattel Paper and
Documents a security interest in which is perfected by possession, and the
obtaining and maintenance of “control” (as described in the Code) by the
Collateral Agent, the Canadian Collateral Agent, the Administrative Agent, the
applicable Collateral Representative or any Additional Agent, as applicable (or
their respective agents appointed for purposes of perfection), in accordance
with the applicable Intercreditor Agreement of all Deposit Accounts, Blocked
Accounts, the Collateral Proceeds Account, Electronic Chattel Paper and
Letter-of-Credit Rights a security interest in which is perfected by “control”
and in the case of Commercial Tort Actions (other than such Commercial Tort
Actions listed on Schedule 7 on the date of this Agreement), the taking of the
actions required by Section 5.2.12 herein, the Liens created pursuant to this
Agreement will constitute valid Liens on and (to the extent provided herein)
perfected security interests in such Grantor’s Collateral in favor of the
Collateral Agent for the benefit of the Secured Parties, and will be prior to
all other Liens of all other Persons securing Indebtedness, in each case other
than Permitted Liens (and subject to any applicable Intercreditor Agreement),
and enforceable as such as against all other Persons other than Ordinary Course
Transferees, except to the extent that the recording of an assignment or other
transfer of title to the Collateral Agent or the applicable Collateral
Representative or any Additional Agent (in accordance with the applicable
Intercreditor Agreement) or the recording of other applicable documents in the
United States Patent and Trademark Office or United States Copyright Office may
be necessary for perfection or enforceability, and except as to enforcement, as
may be limited by applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing. As used in this Section 4.2.2(b), the following terms shall have the
following meanings:

 

“Filings”:  the filing or recording of (i) the Financing Statements as set forth
in Schedule 3, (ii) this Agreement or a notice thereof with respect to
Intellectual Property as set forth in Schedule 3, (iii) the recordation on the
certificate of title related thereto of each Lien granted in favor of the
Collateral Agent hereunder on Rental Equipment, subject to certificate of title
statutes, and (iv) any filings after the Closing Date in any other jurisdiction
as may be necessary under any Requirement of Law.

 

“Financing Statements”:  the financing statements delivered to the Collateral
Agent by such Grantor on the Closing Date for filing in the jurisdictions listed
in Schedule 4.

 

23

--------------------------------------------------------------------------------


 

“Ordinary Course Transferees”:  (i) with respect to goods only, buyers in the
ordinary course of business and lessees in the ordinary course of business to
the extent provided in Section 9-320(a) and 9-321 of the Uniform Commercial Code
as in effect from time to time in the relevant jurisdiction, (ii) with respect
to general intangibles only, licensees in the ordinary course of business to the
extent provided in Section 9-321 of the Uniform Commercial Code as in effect
from time to time in the relevant jurisdiction and (iii) any other Person who is
entitled to take free of the Lien pursuant to the Uniform Commercial Code as in
effect from time to time in the relevant jurisdiction.

 

“Permitted Liens”:  Liens permitted pursuant to the Loan Documents, including
without limitation those permitted to exist pursuant to Section 8.3 of the
Credit Agreement.

 

“Specified Assets”:  the following property and assets of such Grantor:

 

(1)  Patents, Patent Licenses, Trademarks and Trademark Licenses to the extent
that (a) Liens thereon cannot be perfected by the filing of financing statements
under the Uniform Commercial Code or by the filing and acceptance of
intellectual property security agreements in the United States Patent and
Trademark Office or (b) such Patents, Patent Licenses, Trademarks and Trademark
Licenses are not, individually or in the aggregate, material to the business of
the Borrowers and their Subsidiaries taken as a whole;

 

(2)  Copyrights and Copyright Licenses with respect thereto and Accounts or
receivables arising therefrom to the extent that (a) Liens thereon cannot be
perfected by the filing and acceptance of intellectual property security
agreements in the United States Copyright Office or (b) the Uniform Commercial
Code as in effect from time to time in the relevant jurisdiction is not
applicable to the creation or perfection of Liens thereon;

 

(3)  Collateral for which the perfection of Liens thereon requires filings in or
other actions under the laws of jurisdictions outside of the United States of
America, any State, territory or dependency thereof or the District of Columbia;

 

(4)  goods included in Collateral received by any Person from any Grantor for
“sale or return” within the meaning of Section 2-326 of the Uniform Commercial
Code of the applicable jurisdiction, to the extent of claims of creditors of
such Person;

 

(5)  (x) Fixtures and (y) Vehicles and any other assets subject to certificates
of title, except in the case of this clause (y) to the extent such assets
constitute Eligible Service Vehicles or Eligible Rental Equipment, in each case
by operation of clause (f) of the definition of such term in the Credit
Agreement, and are included in the Borrowing Base;

 

(6) Contracts, Accounts or receivables subject to the Assignment of Claims Act;

 

24

--------------------------------------------------------------------------------


 

(7) Money and Cash Equivalents other than (x) identifiable Cash Proceeds and
(y) Cash Equivalents constituting Investment Property to the extent a security
interest is perfected by the filing of a financing statement under the Uniform
Commercial Code;

 

(8) Proceeds of Accounts or Inventory which do not themselves constitute
Collateral or which do not constitute identifiable Cash Proceeds or which have
not been transferred to or deposited in the Collateral Proceeds Account (if any)
or to a Blocked Account; and

 

(9) uncertificated securities (to the extent a security interest is not
perfected by the filing of a financing statement); and

 

(10)  Letter-of-Credit Rights and Commercial Tort Claims.

 

4.2.3       Jurisdiction of Organization.  On the date hereof, such Grantor’s
jurisdiction of organization is specified on Schedule 4.

 

4.2.4       Farm Products.  None of such Grantor’s Collateral constitutes, or is
the Proceeds of, Farm Products.

 

4.2.5       Accounts Receivable.  The amounts represented by such Grantor to the
Administrative Agent or the other Secured Parties from time to time as owing by
each account debtor or by all account debtors in respect of such Grantor’s
Accounts Receivable constituting Collateral will at such time be the correct
amount, in all material respects, actually owing by such account debtor or
debtors thereunder, except to the extent that appropriate reserves therefor have
been established on the books of such Grantor in accordance with GAAP.  Unless
otherwise indicated in writing to the Administrative Agent, each Account
Receivable of such Grantor arises out of a bona fide sale and delivery of goods
or rendition of services by such Grantor.  Such Grantor has not given any
account debtor any deduction in respect of the amount due under any such
Account, except in the ordinary course of business or as such Grantor may
otherwise advise the Administrative Agent in writing.

 

4.2.6       Patents, Copyrights and Trademarks.  Schedule 5 lists all material
Trademarks, material Copyrights and material Patents, in each case, registered
in the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, and owned by such Grantor in its own name as of the date
hereof, and all material Trademark Licenses, all material Copyright Licenses and
all material Patent Licenses (including, without limitation, material Trademark
Licenses for registered Trademarks, material Copyright Licenses for registered
Copyrights and material Patent Licenses for registered Patents but excluding
licenses to commercially available “off-the-shelf” software) owned by such
Grantor in its own name as of the date hereof, in each case, that is solely
United States Intellectual Property.

 

4.3          Representations and Warranties of Each Pledgor.  To induce the
Collateral Agent, the Administrative Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrowers thereunder, each Pledgor hereby represents and
warrants to the Collateral Agent and each other Secured Party that:

 

25

--------------------------------------------------------------------------------


 

4.3.1       Except as provided in Section 3.3, the shares of Pledged Stock
pledged by such Pledgor hereunder constitute (i) in the case of shares of a
Domestic Subsidiary, all the issued and outstanding shares of all classes of the
Capital Stock of such Domestic Subsidiary owned by such Pledgor and (ii) in the
case of any Pledged Stock constituting Capital Stock of any Foreign Subsidiary,
such percentage (not more than 65%) as is specified on Schedule 2 of all the
issued and outstanding shares of all classes of the Capital Stock of each such
Foreign Subsidiary owned by such Pledgor.

 

4.3.2       [Reserved.]

 

4.3.3       Such Pledgor is the record and beneficial owner of, and has good
title to, the Pledged Securities pledged by it hereunder, free of any and all
Liens securing Indebtedness owing to any other Person, except the security
interest created by this Agreement and Permitted Liens.

 

4.3.4       Except with respect to security interests in Pledged Securities (if
any) constituting Specified Assets, upon the delivery to the Collateral Agent or
the applicable Collateral Representative or any Additional Agent, as applicable,
in accordance with the applicable Intercreditor Agreement, of the certificates
evidencing the Pledged Securities held by such Pledgor together with executed
undated stock powers or other instruments of transfer, the security interest
created in such Pledged Securities constituting certificated securities by this
Agreement, assuming the continuing possession of such Pledged Securities by the
Collateral Agent or the applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with the applicable Intercreditor Agreement,
will constitute a valid, perfected first priority (subject, in terms of priority
only, to the priority of the Liens of the applicable Collateral Representative
and any Additional Agent) security interest in such Pledged Securities to the
extent provided in and governed by the Code, enforceable in accordance with its
terms against all creditors of such Pledgor and any Persons purporting to
purchase such Pledged Securities from such Pledgor, to the extent provided in
and governed by the Code, in each case subject to Permitted Liens (and any
applicable Intercreditor Agreement), and except as to enforcement, as may be
limited by applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

 

4.3.5       Except with respect to security interests in Pledged Securities (if
any) constituting Specified Assets, upon the obtaining and maintenance of
“control” (as described in the Code) by the Collateral Agent or the applicable
Collateral Representative or any Additional Agent (or their respective agents
appointed for purposes of perfection), as applicable, in accordance with the
applicable Intercreditor Agreement, of all Pledged Securities that constitute
uncertificated securities, the security interest created by this Agreement in
such Pledged Securities that constitute uncertificated securities, will
constitute a valid, perfected first priority (subject, in terms of priority
only, to the priority of the Liens of the applicable Collateral Representative
and any Additional Agent) security interest in such Pledged Securities
constituting uncertificated securities to the extent provided in and governed by
the Code, enforceable in accordance with its terms against all creditors of such
Pledgor and any persons purporting to purchase such Pledged Securities from such
Pledgor, to the extent provided in and

 

26

--------------------------------------------------------------------------------


 

governed by the Code, in each case subject to Permitted Liens (and any
applicable Intercreditor Agreement), and except as to enforcement, as may be
limited by applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

 

SECTION 5    COVENANTS

 

5.1          Covenants of Each Guarantor.  Each Guarantor covenants and agrees
with the Collateral Agent and the other Secured Parties that, from and after the
date of this Agreement until the earliest to occur of (i) the date upon which
the Loans, any Reimbursement Obligations, and all other Obligations then due and
owing, shall have been paid in full in cash, no Letter of Credit shall be
outstanding (except for Letters of Credit that have been cash collateralized or
otherwise provided for in a manner reasonably satisfactory to the applicable
Issuing Lenders) and the Commitments shall have terminated, (ii) as to any
Guarantor, a sale or disposition of all the Capital Stock of such Guarantor
(other than to Holdings, the Parent Borrower or a Subsidiary Guarantor), or, if
such Guarantor is a Subsidiary Guarantor, any other transaction or occurrence as
a result of which such Guarantor ceases to be a Restricted Subsidiary of the
Parent Borrower, in each case that is permitted under the Credit Agreement or
(iii) as to any Guarantor, such Guarantor becoming an Excluded Subsidiary, such
Guarantor shall take, or shall refrain from taking, as the case may be, each
action that is necessary to be taken or not taken, as the case may be, so that
no Default or Event of Default is caused by the failure to take such action or
to refrain from taking such action by such Guarantor or any of its Restricted
Subsidiaries.

 

5.2          Covenants of Each Grantor.  Each Grantor covenants and agrees with
the Collateral Agent and the other Secured Parties that, from and after the date
of this Agreement until the earliest to occur of (i) the date upon which the
Loans, any Reimbursement Obligations and all other Obligations then due and
owing shall have been paid in full in cash, no Letter of Credit shall be
outstanding (except for Letters of Credit that have been cash collateralized in
a manner reasonably satisfactory to the applicable Issuing Lenders) and the
Commitments shall have terminated, (ii) as to any Grantor, a sale or disposition
of all the Capital Stock of such Grantor (other than to the Parent Borrower or a
Subsidiary Guarantor), or any other transaction or occurrence as a result of
which such Grantor ceases to be a Restricted Subsidiary of the Parent Borrower,
in each case that is permitted under the Credit Agreement or (iii) as to any
Grantor, such Grantor becoming an Excluded Subsidiary:

 

5.2.1       Delivery of Instruments and Chattel Paper.  If any amount payable
under or in connection with any of such Grantor’s Collateral shall be or become
evidenced by any Instrument or Chattel Paper, such Grantor shall (except as
provided in the following sentence) be entitled to retain possession of all
Collateral of such Grantor evidenced by any Instrument or Chattel Paper, and
shall hold all such Collateral in trust for the Collateral Agent, for the
benefit of the Secured Parties.  In the event that an Event of Default shall
have occurred and be continuing, upon the request of the Collateral Agent,  the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with the applicable Intercreditor Agreement, such Instrument or
Chattel Paper (other than ordinary course rental contracts for Rental Equipment
and Vehicles) shall be promptly delivered to the Collateral Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with

 

27

--------------------------------------------------------------------------------


 

the applicable Intercreditor Agreement, duly indorsed in a manner reasonably
satisfactory to the Collateral Agent, the applicable Collateral Representative
or any Additional Agent, as applicable, in accordance with the applicable
Intercreditor Agreement, to be held as Collateral pursuant to this Agreement. 
Such Grantor shall not permit any other Person to possess any such Collateral at
any time other than in connection with any sale or other disposition of such
Collateral in a transaction permitted by the Credit Agreement or as contemplated
by the Intercreditor Agreements.

 

5.2.2       [Reserved].

 

5.2.3       Payment of Obligations.  Such Grantor will pay and discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all material taxes, assessments and governmental charges or levies
imposed upon such Grantor’s Collateral or in respect of income or profits
therefrom, as well as all material claims of any kind (including, without
limitation, material claims for labor, materials and supplies) against or with
respect to such Grantor’s Collateral, except that no such tax, assessment,
charge, levy or claim need be paid, discharged or satisfied if the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of such Grantor and except to the extent that failure to
do so, in the aggregate, would not reasonably be expected to have a Material
Adverse Effect.

 

5.2.4       Maintenance of Perfected Security Interest; Further Documentation.

 

(a)           Such Grantor shall use commercially reasonable efforts to maintain
the security interest created by this Agreement in such Grantor’s Collateral as
a perfected security interest as and to the extent described in Section 4.2.2
and to defend the security interest created by this Agreement in such Grantor’s
Collateral against the claims and demands of all Persons whomsoever (subject to
the other provisions hereof).

 

(b)           Such Grantor will furnish to the Collateral Agent from time to
time statements and schedules further identifying and describing such Grantor’s
Collateral and such other reports in connection with such Grantor’s Collateral
as the Collateral Agent may reasonably request in writing, all in reasonable
detail.

 

(c)           At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver such further instruments and documents and
take such further actions as the Collateral Agent may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted by such Grantor, including, without
limitation, the filing of any financing or continuation statements under the
Uniform Commercial Code (or other similar laws) in effect in any United States
jurisdiction with respect to the security interests created hereby; provided
that, notwithstanding any other provision of this Agreement or any other Loan
Document, neither the Borrowers nor any Grantor will be required to (i) take any
action in any jurisdiction other than the United States of America, or required
by the laws of any such jurisdiction, or to enter into any security agreement or
pledge agreement governed by the laws of any such jurisdiction, in order to
create any security interests

 

28

--------------------------------------------------------------------------------


 

(or other Liens) in assets located or titled outside of the United States of
America or to perfect any security interests (or other Liens) in any Collateral,
(ii) deliver control agreements with respect to, or confer perfection by
“control” over, any deposit accounts, bank or securities account or other
Collateral, except (A) as required by Section 4.16 of the Credit Agreement and
(B) in the case of Collateral that constitutes Capital Stock or Intercompany
Notes in certificated form, delivering such Capital Stock or Intercompany Notes
and any necessary transfer powers or endorsements (in the case of Intercompany
Notes, limited to any such note with a principal amount in excess of $5,000,000)
to the Collateral Agent (or another Person as required under any applicable
Intercreditor Agreement), (iii) take any action in order to perfect any security
interests in any cash, deposit accounts or securities accounts (except as
required by Section 4.16 of the Credit Agreement and to the extent perfected
automatically or by the filing of a financing statement under the Code),
(iv) deliver landlord lien waivers, estoppels or collateral access letters or
(v) file any fixture filing with respect to any security interest in Fixtures
affixed to or attached to any real property constituting Excluded Assets.

 

(d)           The Administrative Agent may grant extensions of time for the
creation and perfection of security interests in, or the obtaining a delivery of
documents or other deliverables with respect to, particular assets of any
Grantor where it determines that such action cannot be accomplished without
undue effort or expense by the time or times at which it would otherwise be
required to be accomplished by this Agreement or any other Security Documents.

 

5.2.5       Changes in Name, Jurisdiction of Organization, etc.  Such Grantor
will give prompt written notice to the Collateral Agent of any change in its
name or location (as determined by Section 9-307 of the Code) (whether by merger
or otherwise) (and in any event within 30 days of such change); provided that,
promptly after receiving a written request from the Collateral Agent, such
Grantor shall deliver to the Collateral Agent copies (or other evidence of
filing) of all additional filed financing statements and other documents
reasonably necessary to maintain the validity, perfection and priority of the
security interests created hereunder and other documents reasonably requested by
the Collateral Agent to maintain the validity, perfection and priority of the
security interests as and to the extent provided for herein.

 

5.2.6       [Reserved].

 

5.2.7       Pledged Stock.  In the case of each Grantor that is an Issuer, such
Issuer agrees that (i) it will be bound by the terms of this Agreement relating
to the Pledged Stock issued by it and will comply with such terms insofar as
such terms are applicable to it, (ii) it will notify the Collateral Agent
promptly in writing of the occurrence of any of the events described in
Section 5.3.1 with respect to the Pledged Stock issued by it and (iii) the terms
of Sections 6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to
all actions that may be required of it pursuant to Section 6.3(c) or 6.7 with
respect to the Pledged Stock issued by it.

 

5.2.8       Accounts Receivable.

 

(a)           With respect to Accounts Receivable constituting Collateral, other
than in the ordinary course of business or as permitted by the Loan Documents,
such Grantor will not (i) grant any extension of the time of payment of any of
such Grantor’s Accounts Receivable, (ii) compromise or settle any such Account
Receivable for less than the full amount thereof, (iii)

 

29

--------------------------------------------------------------------------------


 

release, wholly or partially, any Person liable for the payment of any such
Account Receivable, (iv) allow any credit or discount whatsoever on any such
Account Receivable or (v) amend, supplement or modify any such Account
Receivable unless such extensions, compromises, settlements, releases, credits,
discounts, amendments, supplements or modifications would not reasonably be
expected to materially adversely affect the value of the Accounts Receivable
constituting Collateral taken as a whole.

 

(b)           Such Grantor will deliver to the Collateral Agent a copy of each
material demand, notice or document received by it from any obligor under the
Accounts Receivable constituting Collateral that disputes the validity or
enforceability of more than 10% of the aggregate amount of the then outstanding
Accounts Receivable.

 

5.2.9       Maintenance of Records.

 

(a)           Such Grantor will keep and maintain at its own cost and expense
reasonably satisfactory and complete records of its Collateral, including,
without limitation, a record of all payments received and all credits granted
with respect to such Collateral, and shall mark such records to evidence this
Agreement and the Liens and the security interests created hereby.

 

5.2.10     Acquisition of Intellectual Property.  Within 90 days after the end
of each calendar year, each Grantor will notify the Collateral Agent of any
acquisition by such Grantor of (i) any registration of any material United
States Copyright, Patent or Trademark or (ii) any exclusive rights under a
material United States Copyright License, Patent License or Trademark License
constituting Collateral, and each applicable Grantor shall take such actions as
may be reasonably requested by the Collateral Agent (but only to the extent such
actions are within such Grantor’s control) to perfect the security interest
granted to the Collateral Agent and the other Secured Parties therein, to the
extent provided herein in respect of any United States Copyright, Patent or
Trademark constituting Collateral on the date hereof, by (x) the execution and
delivery of an amendment or supplement to this Agreement (or amendments to any
such agreement previously executed or delivered by such Grantor) and/or (y) the
making of appropriate filings (I) of financing statements under the Uniform
Commercial Code of any applicable jurisdiction and/or (II) in the United States
Patent and Trademark Office, or with respect to Copyrights and Copyright
Licenses, the United States Copyright Office).

 

5.2.11     [Reserved].

 

5.2.12     Commercial Tort Actions.  All Commercial Tort Actions of each Grantor
in existence on the date of this Agreement, known to such Grantor on the date
hereof, are described in Schedule 7 hereto.  If any Grantor shall at any time
after the date of this Agreement acquire a Commercial Tort Action, such Grantor
shall promptly notify the Collateral Agent thereof in a writing signed by such
Grantor and describing the details thereof and shall grant to the Collateral
Agent in such writing a security interest therein and in the proceeds thereof,
all upon and subject to the terms of this Agreement.

 

5.2.13     Deposit Accounts, Etc.  Such Grantor shall take, or refrain from
taking, as the case may be, each action that is necessary to be taken or not
taken, as the case may be, so

 

30

--------------------------------------------------------------------------------


 

that no breach of Section 4.16 of the Credit Agreement is caused by the failure
to take such action or to refrain from taking such action by such Grantor or any
of its Subsidiaries.

 

5.2.14     Protection of Trademarks.  Such Grantor shall, with respect to any
Trademarks that are material to the business of such Grantor, use commercially
reasonable efforts not to cease the use of any of such Trademarks or fail to
maintain the level of the quality of products sold and services rendered under
any of such Trademarks at a level at least substantially consistent with the
quality of such products and services as of the date hereof, and shall use
commercially reasonable efforts to take all steps reasonably necessary to ensure
that licensees of such Trademarks use such consistent standards of quality, in
each case, except as would not reasonably be expected to have a Material Adverse
Effect.

 

5.2.15     Protection of Intellectual Property.  Subject to the Credit
Agreement, such Grantor shall use commercially reasonable efforts not to do any
act or omit to do any act whereby any of the Intellectual Property that is
material to the business of Grantor may lapse, expire, or become abandoned, or
unenforceable, except as would not reasonably be expected to have a Material
Adverse Effect.

 

5.2.16     [Reserved].

 

5.3          Covenants of Each Pledgor.  Each Pledgor covenants and agrees with
the Collateral Agent and the other Secured Parties that, from and after the date
of this Agreement until the earliest to occur of (i) the Loans, any
Reimbursement Obligations, and all other Obligations then due and owing shall
have been paid in full in cash, no Letter of Credit shall be outstanding (except
for Letters of Credit that have been cash collateralized or otherwise provided
for in a manner reasonably satisfactory to the applicable Issuing Lenders) and
the Commitments shall have terminated, (ii) as to any Pledgor, a sale or
disposition of all the Capital Stock (other than to the Parent  Borrower or a
Subsidiary Guarantor), or any other transaction or occurrence as a result of
which such Pledgor (other than Holdings) ceases to be a Restricted Subsidiary of
the Parent Borrower, in each case that is permitted under the Credit Agreement
or (iii) as to any Pledgor, such Pledgor becoming an Excluded Subsidiary:

 

5.3.1       Additional Shares.  If such Pledgor shall, as a result of its
ownership of its Pledged Stock, become entitled to receive or shall receive any
stock certificate (including, without limitation, any stock certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), stock option or similar rights in respect
of the Capital Stock of any Issuer, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any shares of the Pledged Stock, or
otherwise in respect thereof, such Pledgor shall accept the same as the agent of
the Collateral Agent and the other Secured Parties, hold the same in trust for
the Collateral Agent and the other Secured Parties and deliver the same
forthwith to the Collateral Agent (who will hold the same on behalf of the
Secured Parties) or any applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with the applicable Intercreditor Agreement,
in the exact form received, duly indorsed by such Pledgor to the Collateral
Agent or any applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with the applicable Intercreditor Agreement, if
required, together with an undated stock power covering such certificate duly
executed in blank by such Pledgor, to be

 

31

--------------------------------------------------------------------------------


 

held by the Collateral Agent or any applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with the applicable Intercreditor
Agreement, subject to the terms hereof, as additional collateral security for
the Obligations (subject to Section 3.3 and provided that in no event shall
there be pledged, nor shall any Pledgor be required to pledge, more than 65% of
any series of the outstanding Capital Stock (including for these purposes any
investment deemed to be Capital Stock for United States tax purposes) of any
Foreign Subsidiary pursuant to this Agreement).  If an Event of Default shall
have occurred and be continuing, any sums paid upon or in respect of the Pledged
Stock upon the liquidation or dissolution of any Issuer (except any liquidation
or dissolution of any Subsidiary of the Parent Borrower in accordance with the
Credit Agreement) shall be paid over to the Collateral Agent or any applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with the applicable Intercreditor Agreement, to be held by the Collateral Agent
or any applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with the applicable Intercreditor Agreement, subject
to the terms hereof as additional collateral security for the Obligations, and
in case any distribution of capital shall be made on or in respect of the
Pledged Stock or any property shall be distributed upon or with respect to the
Pledged Stock pursuant to the recapitalization or reclassification of the
capital of any Issuer or pursuant to the reorganization thereof, the property so
distributed shall be delivered to the Collateral Agent or any applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with the applicable Intercreditor Agreement, to be held by the Collateral Agent
or any applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with the applicable Intercreditor Agreement, subject
to the terms hereof as additional collateral security for the Obligations, in
each case except as otherwise provided by the applicable Intercreditor
Agreement.  If any sums of money or property so paid or distributed in respect
of the Pledged Stock shall be received by such Pledgor, such Pledgor shall,
until such money or property is paid or delivered to the Collateral Agent or any
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with the applicable Intercreditor Agreement, hold such money or
property in trust for the Secured Parties, segregated from other funds of such
Pledgor, as additional collateral security for the Obligations.

 

5.3.2       [Reserved.]

 

5.3.3       Pledged Notes.  Such Pledgor shall, on the date of this Agreement
(or on such later date upon which it becomes a party hereto pursuant to
Section 9.15), deliver to the Collateral Agent or the applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with the
applicable Intercreditor Agreement, all Pledged Notes then held by such Pledgor
(excluding any Pledged Note the principal amount of which does not exceed
$5,000,000), endorsed in blank or, at the request of the Collateral Agent,
endorsed to the Collateral Agent.  Furthermore, within ten Business Days after
any Pledgor obtains a Pledged Note with a principal amount in excess of
$5,000,000, such Pledgor shall cause such Pledged Note to be delivered to the
Collateral Agent or the applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with the applicable Intercreditor Agreement,
endorsed in blank or, at the request of the Collateral Agent or the applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with the applicable Intercreditor Agreement, endorsed to the Collateral Agent or
the applicable Collateral

 

32

--------------------------------------------------------------------------------


 

Representative or any Additional Agent, as applicable, in accordance with the
applicable Intercreditor Agreement.

 

5.3.4       Maintenance of Security Interest.

 

(a)           Such Pledgor shall use commercially reasonable efforts to defend
the security interest created by this Agreement in such Pledgor’s Pledged
Collateral against the claims and demands of all Persons whomsoever.  At any
time and from time to time, upon the written request of the Collateral Agent and
at the sole expense of such Pledgor, such Pledgor will promptly and duly execute
and deliver such further instruments and documents and take such further actions
as the Collateral Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted by such Pledgor; provided that, notwithstanding any other
provision of this Agreement or any other Loan Document, neither the Borrowers
nor any Grantor will be required to (i) take any action in any jurisdiction
other than the United States of America, or required by the laws of any such
jurisdiction, or to enter into any security agreement or pledge agreement
governed by the laws of any such jurisdiction, in order to create any security
interests (or other Liens) in assets located or titled outside of the United
States of America or to perfect any security interests (or other Liens) in any
Collateral, (ii) deliver control agreements with respect to, or confer
perfection by “control” over, any deposit accounts, bank or securities account
or other Collateral, except (A) as required by Section 4.16 of the Credit
Agreement and (B) in the case of Collateral that constitutes Capital Stock or
Intercompany Notes in certificated form, delivering such Capital Stock or
Intercompany Notes (in the case of Intercompany Notes, limited to any such note
with a principal amount in excess of $5,000,000) to the Collateral Agent (or
another Person as required under any applicable Intercreditor Agreement),
(iii) take any action in order to perfect any security interests in any cash,
deposit accounts or securities accounts (except as required by Section 4.16 of
the Credit Agreement and to the extent perfected automatically or by the filing
of a financing statement under the Code), (iv) deliver landlord lien waivers,
estoppels or collateral access letters or (v) file any fixture filing with
respect to any security interest in Fixtures affixed to or attached to any real
property constituting Excluded Assets.

 

(b)           The Administrative Agent may grant extensions of time for the
creation and perfection of security interests in, or the obtaining an delivery
of documents or other deliverables with respect to, particular assets of any
Pledgor where it determines that such action cannot be accomplished without
undue effort or expense by the time or times at which it would otherwise be
required to be accomplished by this Agreement or any other Security Documents.

 

5.4          Covenants of Holdings.  Holdings covenants and agrees with the
Collateral Agent and the other Secured Parties that, from and after the date of
this Agreement until the Loans, any Reimbursement Obligations and all other
Obligations then due and owing, shall have been paid in full in cash, no Letter
of Credit shall be outstanding  (other than Letters of Credit that have been
cash collateralized in a manner reasonably satisfactory to the applicable
Issuing Lenders) and the Commitments shall have terminated, Holdings shall not
conduct, transact or otherwise engage, or commit to conduct, transact or
otherwise engage, in any business or operations other than (i) transactions
contemplated by the Loan Documents or the provision of administrative, legal,
accounting and management services to, or on behalf of, any of its Subsidiaries,
(ii) the acquisition and ownership of the Capital Stock of any of its

 

33

--------------------------------------------------------------------------------


 

Subsidiaries and the exercise of rights and performance of obligations in
connection therewith, (iii) the entry into, and exercise of rights and
performance of obligations in respect of (A) the Credit Agreement, this
Agreement and any other Loan Documents to which it is a party; any other
agreement to which it is a party on the date hereof; any guarantee of
Indebtedness or other obligations of any of its Subsidiaries permitted pursuant
to the Loan Documents; in each case as amended, supplemented waived or otherwise
modified from time to time, and any refinancings, refundings, renewals or
extensions thereof, (B) contracts and agreements with officers, directors and
employees of it or any Subsidiary thereof relating to their employment or
directorships, (C) insurance policies and related contracts and agreements, and
(D) equity subscription agreements, registration rights agreements, voting and
other stockholder agreements, engagement letters, underwriting agreements and
other agreements in respect of its equity securities or any offering, issuance
or sale thereof, including but not limited to in respect of the Management
Subscription Agreements, (iv) the offering, issuance, sale and repurchase or
redemption of, and dividends or distributions on its equity securities, (v) the
filing of registration statements, and compliance with applicable reporting and
other obligations, under federal, state or other securities laws, (vi) the
listing of its equity securities and compliance with applicable reporting and
other obligations in connection therewith, (vii) the retention of (and the entry
into, and exercise of rights and performance of obligations in respect of,
contracts and agreements with) transfer agents, private placement agents,
underwriters, counsel, accountants and other advisors and consultants,
(viii) the performance of obligations under and compliance with its certificate
of incorporation and by-laws, or any applicable law, ordinance, regulation,
rule, order, judgment, decree or permit, including, without limitation, as a
result of or in connection with the activities of its Subsidiaries, (ix) the
incurrence and payment of its operating and business expenses and any taxes for
which it may be liable, (x) making loans to or other Investments in, or
incurrence of Indebtedness from, its Subsidiaries as and to the extent not
prohibited by the Credit Agreement, (xi) the merger or consolidation into any
Parent Entity; provided that if Holdings is not the surviving entity, such
Parent Entity undertakes the obligations of Holdings under the Loan Documents;
and any Additional Documents (as defined in the Base Intercreditor Agreement),
(xii) the transfer of the Capital Stock of the Parent Borrower to a Successor
Holding Company in accordance with Section 9.16(e) hereof, and the related
transactions contemplated thereby,  and (xiii) other activities incidental or
related to the foregoing.  This Section 5.4 shall not be construed to limit the
Incurrence of Indebtedness by Holdings to any Person (subject to the preceding
clause (x)).

 

SECTION 6    REMEDIAL PROVISIONS

 

6.1          Certain Matters Relating to Accounts.

 

(a)           At any time and from time to time after the occurrence and during
the continuance of an Event of Default, subject to any applicable Intercreditor
Agreement, the Collateral Agent shall have the right (but not the obligation) to
make test verifications of the Accounts Receivable constituting Collateral in
any reasonable manner and through any reasonable medium that it reasonably
considers advisable, and the relevant Grantor shall furnish all such assistance
and information as the Collateral Agent may reasonably require in connection
with such test verifications.  At any time and from time to time after the
occurrence and during the continuance of an Event of Default, subject to any
applicable Intercreditor Agreement, upon the Collateral Agent’s reasonable
request and at the expense of the relevant Grantor, such Grantor shall cause
independent public accountants or others reasonably satisfactory to the

 

34

--------------------------------------------------------------------------------


 

Collateral Agent to furnish to the Collateral Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts Receivable constituting Collateral.

 

(b)           The Collateral Agent hereby authorizes each Grantor to collect
such Grantor’s Accounts Receivable constituting Collateral and the Collateral
Agent may curtail or terminate said authority at any time after the occurrence
and during the continuance of an Event of Default specified in Section 9(a) of
the Credit Agreement, subject to any applicable Intercreditor Agreement). If
required by the Collateral Agent at any time after the occurrence and during the
continuance of an Event of Default specified in Section 9(a) of the Credit
Agreement, subject to any applicable Intercreditor Agreement, any Proceeds
constituting payments or other cash proceeds of Accounts Receivables
constituting Collateral, when collected by such Grantor, (i) shall be forthwith
(and, in any event, within two Business Days of receipt by such Grantor)
deposited in, or otherwise transferred by such Grantor to, the Collateral
Proceeds Account, subject to withdrawal by the Collateral Agent for the account
of the Secured Parties only as provided in Section 6.5, and (ii) until so turned
over, shall be held by such Grantor in trust for the Collateral Agent and the
other Secured Parties, segregated from other funds of such Grantor. All Proceeds
constituting collections or other cash proceeds of Accounts Receivable
constituting Collateral while held by the Collateral Account Bank (or by any
Grantor in trust for the benefit of the Collateral Agent and the other Secured
Parties) shall continue to be collateral security for all of the Obligations and
shall not constitute payment thereof until applied as hereinafter provided. At
any time when an Event of Default specified in Section 9(a) of the Credit
Agreement has occurred and is continuing, subject to any applicable
Intercreditor Agreement, at the Collateral Agent’s election, each of the
Collateral Agent and the Administrative Agent may apply all or any part of the
funds on deposit in the Collateral Proceeds Account established by the relevant
Grantor to the payment of the Obligations of such Grantor then due and owing,
such application to be made as set forth in Section 6.5 hereof. So long as no
Event of Default has occurred and is continuing, the funds on deposit in the
Collateral Proceeds Account shall be remitted as provided in
Section 6.1(d) hereof.

 

(c)           At any time and from time to time after the occurrence and during
the continuance of an Event of Default specified in Section 9(a) of the Credit
Agreement, subject to any applicable Intercreditor Agreement, at the Collateral
Agent’s request, each Grantor shall deliver to the Collateral Agent copies or,
if required by the Collateral Agent for the enforcement thereof or foreclosure
thereon, originals of all documents held by such Grantor evidencing, and
relating to, the agreements and transactions that gave rise to such Grantor’s
Accounts Receivable constituting Collateral, including, without limitation, all
statements relating to such Grantor’s Accounts Receivable constituting
Collateral and all orders, invoices and shipping receipts.

 

(d)           So long as no Event of Default has occurred and is continuing, the
Collateral Agent shall instruct the Collateral Account Bank to promptly remit
any funds on deposit in each Grantor’s Collateral Proceeds Account to such
Grantor’s General Fund Account or any other account designated by such Grantor. 
In the event that an Event of Default has occurred and is continuing, subject to
any applicable Intercreditor Agreement, the Collateral Agent and the Grantors
agree that the Collateral Agent, at its option, may require that each Collateral
Proceeds Account and the General Fund Account of each Grantor be established at
the Collateral Agent or at another institution reasonably acceptable to the
Collateral Agent.  Each Grantor shall have the right, at any time and from time
to time when no Event of Default has

 

35

--------------------------------------------------------------------------------


 

occurred or is continuing, to withdraw such of its own funds from its own
General Fund Account, and to maintain such balances in its General Fund Account,
as it shall deem to be necessary or desirable.

 

6.2          Communications with Obligors; Grantors Remain Liable.

 

(a)           The Collateral Agent in its own name or in the name of others, may
at any time and from time to time after the occurrence and during the
continuance of an Event of Default specified in Section 9(a) of the Credit
Agreement (subject to any applicable Intercreditor Agreement), communicate with
obligors under the Accounts Receivable constituting Collateral and parties to
the Contracts (in each case, to the extent constituting Collateral) to verify
with them to the Collateral Agent’s satisfaction the existence, amount and terms
of any Accounts Receivable or Contracts.

 

(b)           Upon the request of the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default specified in
Section 9(a) of the Credit Agreement (subject to any applicable Intercreditor
Agreement), each Grantor shall notify obligors on such Grantor’s Accounts
Receivable and parties to such Grantor’s Contracts (in each case, to the extent
constituting Collateral) that such Accounts Receivable and such Contracts have
been assigned to the Collateral Agent, for the benefit of the Secured Parties,
and that payments in respect thereof shall be made directly to the Collateral
Agent.

 

(c)           Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of such Grantor’s Accounts Receivable to observe
and perform all the conditions and obligations to be observed and performed by
it thereunder, all in accordance with the terms of any agreement giving rise
thereto.  None of the Collateral Agent, the Administrative Agent or any other
Secured Party shall have any obligation or liability under any Account
Receivable (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by the Collateral Agent or any other Secured Party
of any payment relating thereto, nor shall the Collateral Agent or any other
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Account Receivable (or any agreement giving
rise thereto) to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts that
may have been assigned to it or to which it may be entitled at any time or
times.

 

6.3          Pledged Stock.

 

(a)           Unless an Event of Default shall have occurred and be continuing
and the Collateral Agent shall have given notice to the relevant Pledgor of the
Collateral Agent’s intent to exercise its corresponding rights pursuant to
Section 6.3(b), each Pledgor shall be permitted to receive all cash dividends
and distributions paid in respect of the Pledged Stock (subject to the last two
sentences of Section 5.3.1 of this Agreement) and all payments made in respect
of the Pledged Notes, to the extent permitted in the Credit Agreement, and to
exercise all voting and corporate rights with respect to the Pledged Stock.

 

36

--------------------------------------------------------------------------------


 

(b)           Subject to each applicable Intercreditor Agreement, if an Event of
Default shall occur and be continuing and the Collateral Agent shall give
written notice of its intent to exercise such rights to the relevant Pledgor or
Pledgors, (i) the Collateral Agent or the applicable Collateral Representative
or any Additional Agent, as applicable, in accordance with the terms of each
applicable Intercreditor Agreement, shall have the right to receive any and all
cash dividends, payments or other Proceeds paid in respect of the Pledged Stock
and make application thereof to the Obligations of the relevant Pledgor as and
in such order as is provided in Section 6.5, and (ii) any or all of the Pledged
Stock shall be registered in the name of the Collateral Agent or the applicable
Collateral Representative or any Additional Agent, or the respective nominee
thereof, and the Collateral Agent, the applicable Collateral Representative or
any Additional Agent, as applicable through its respective nominee, if
applicable, in accordance with the terms of each applicable Intercreditor
Agreement, may thereafter exercise (x) all voting, corporate and other rights
pertaining to such Pledged Stock at any meeting of shareholders of the relevant
Issuer or Issuers or otherwise and (y) any and all rights of conversion,
exchange, subscription and any other rights, privileges or options pertaining to
such Pledged Stock as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the Pledged
Stock upon the merger, consolidation, reorganization, recapitalization or other
fundamental change in the corporate structure of any Issuer, or upon the
exercise by the relevant Pledgor or the Collateral Agent or the applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with the terms of each applicable Intercreditor Agreement, of any right,
privilege or option pertaining to such Pledged Stock, and in connection
therewith, the right to deposit and deliver any and all of the Pledged Stock
with any committee, depositary, transfer agent, registrar or other designated
agency upon such terms and conditions as the Collateral Agent or the applicable
Collateral Representative or any Additional Agent, as applicable in accordance
with the terms of each applicable Intercreditor Agreement, may reasonably
determine), all without liability to the maximum extent permitted by applicable
law (other than for its gross negligence or willful misconduct) except to
account for property actually received by it, but the Collateral Agent or the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with the terms of each applicable Intercreditor Agreement, shall have
no duty, to any Pledgor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing, provided
that the Collateral Agent or the applicable Collateral Representative or any
Additional Agent, as applicable in accordance with the terms of the
Intercreditor Agreements, shall not exercise any voting or other consensual
rights pertaining to the Pledged Stock in any way that would constitute an
exercise of the remedies described in Section 6.6 other than in accordance with
Section 6.6.

 

(c)           Each Pledgor hereby authorizes and instructs each Issuer or maker
of any Pledged Securities pledged by such Pledgor hereunder to, subject to each
applicable Intercreditor Agreement, (i) comply with any instruction received by
it from the Collateral Agent in writing with respect to Capital Stock in such
Issuer that (x) states that an Event of Default has occurred and is continuing
and (y) is otherwise in accordance with the terms of this Agreement, without any
other or further instructions from such Pledgor, and each Pledgor agrees that
each Issuer or maker shall be fully protected in so complying, and (ii) unless
otherwise expressly permitted hereby, pay any dividends or other payments with
respect to the Pledged Securities directly to the Collateral Agent.

 

37

--------------------------------------------------------------------------------


 

6.4          Proceeds to be Turned Over to Collateral Agent.  In addition to the
rights of the Collateral Agent and the other Secured Parties specified in
Section 6.1 with respect to payments of Accounts Receivable constituting
Collateral, subject to each applicable Intercreditor Agreement, if an Event of
Default shall occur and be continuing, and the Collateral Agent shall have
instructed any Grantor to do so, all Proceeds of Collateral received by such
Grantor consisting of cash, checks and other Cash Equivalent items shall be held
by such Grantor in trust for the Collateral Agent and the other Secured Parties,
any Additional Agent and the other applicable Additional Secured Parties (as
defined in the applicable Intercreditor Agreement) or the applicable Collateral
Representative, as applicable, in accordance with the terms of the applicable
Intercreditor Agreement, segregated from other funds of such Grantor, and shall,
forthwith upon receipt by such Grantor, be turned over to the Collateral Agent
or any Additional Agent or the applicable Collateral Representative, as
applicable (or their respective agents appointed for purposes of perfection), in
accordance with the terms of the applicable Intercreditor Agreement, in the
exact form received by such Grantor (duly indorsed by such Grantor to the
Collateral Agent or any Additional Agent or the applicable Collateral
Representative, as applicable, in accordance with the terms of the applicable
Intercreditor Agreement, if required).  All Proceeds of Collateral received by
the Collateral Agent hereunder shall be held by the Collateral Agent in the
relevant Collateral Proceeds Account maintained under its sole dominion and
control, subject to each applicable Intercreditor Agreement.  All Proceeds of
Collateral while held by the Collateral Agent in such Collateral Proceeds
Account (or by the relevant Grantor in trust for the Collateral Agent and the
other Secured Parties) shall continue to be held as collateral security for all
the Obligations of such Grantor and shall not constitute payment thereof until
applied as provided in Section 6.5 and each applicable Intercreditor Agreement.

 

6.5          Application of Proceeds.  It is agreed that if an Event of Default
shall occur and be continuing, any and all Proceeds of the relevant Granting
Party’s Collateral (as defined in the Credit Agreement) received by the
Collateral Agent (whether from the relevant Granting Party or otherwise) shall
be held by the Collateral Agent for the benefit of the Secured Parties as
collateral security for the Obligations of the relevant Granting Party (whether
matured or unmatured), and/or then or at any time thereafter may, in the sole
discretion of the Collateral Agent, subject to each applicable Intercreditor
Agreement, be applied by the Collateral Agent against the Obligations of the
relevant Granting Party then due and owing in the order of priority set forth in
Section 10.14 of the Credit Agreement.

 

6.6          Code and Other Remedies.  Subject to each applicable Intercreditor
Agreement, if an Event of Default shall occur and be continuing, the Collateral
Agent, on behalf of the Secured Parties, may (but shall not be obligated to)
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations to the extent permitted by applicable law, all
rights and remedies of a secured party under the Code (whether or not the Code
applies to the affected Security Collateral) and under any other applicable law
and in equity.  Without limiting the generality of the foregoing, to the extent
permitted by applicable law, the Collateral Agent, without demand of performance
or other demand, presentment, protest, advertisement or notice of any kind
(except any notice required by law referred to below) to or upon any Granting
Party or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances (but
shall not be obligated to), forthwith (subject to the terms of any documentation

 

38

--------------------------------------------------------------------------------


 

governing any Special Purpose Financing) collect, receive, appropriate and
realize upon the Security Collateral, or any part thereof, and/or may forthwith,
subject to any existing reserved rights or licenses, sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the Security
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Collateral Agent or any other Secured Party or elsewhere
upon such terms and conditions as it may deem advisable and at such prices as it
may deem best, for cash or on credit or for future delivery without assumption
of any credit risk.  To the extent permitted by law, the Collateral Agent or any
other Secured Party shall have the right, upon any such sale or sales, to
purchase the whole or any part of the Security Collateral so sold, free of any
right or equity of redemption in such Granting Party, which right or equity is
hereby waived and released.  Each Granting Party further agrees, at the
Collateral Agent’s request (subject to the terms of any documentation governing
any Special Purpose Financing and subject to each applicable Intercreditor
Agreement), to assemble the Security Collateral and make it available to the
Collateral Agent at places which the Collateral Agent shall reasonably select,
whether at such Granting Party’s premises or elsewhere.  The Collateral Agent
shall apply the net proceeds of any action taken by it pursuant to this
Section 6.6, after deducting all reasonable costs and expenses of every kind
incurred in connection therewith or incidental to the care or safekeeping of any
of the Security Collateral or in any way relating to the Security Collateral or
the rights of the Collateral Agent and the other Secured Parties hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Obligations of the relevant Granting
Party then due and owing, in the order of priority specified in Section 6.5
above, and only after such application and after the payment by the Collateral
Agent of any other amount required by any provision of law, including, without
limitation, Section 9-615(a)(3) of the Code, need the Collateral Agent account
for the surplus, if any, to such Granting Party.  To the extent permitted by
applicable law, (i) such Granting Party waives all claims, damages and demands
it may acquire against the Collateral Agent or any other Secured Party arising
out of the repossession, retention or sale of the Security Collateral, other
than any such claims, damages and demands that may arise from the gross
negligence or willful misconduct of any of the Collateral Agent or such other
Secured Party, and (ii) if any notice of a proposed sale or other disposition of
Security Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition.  Each Grantor hereby consents to the non-exclusive royalty free use
by the Collateral Agent of any Intellectual Property included in the Collateral
for the purposes of disposing of any Security Collateral.  Each Grantor also
hereby consents to the non-exclusive royalty free use by the Collateral Agent
and the Canadian Collateral Agent (as its designee) of any trademarks, service
marks or business names owned by such Grantor in Canada solely for the purposes
of disposing of any Security Collateral of the Canadian Borrowers that is
pledged to the Canadian Collateral Agent pursuant to the Canadian Security
Documents.

 

6.7          Registration Rights.

 

(a)           Subject to each applicable Intercreditor Agreement, if the
Collateral Agent shall determine to exercise its right to sell any or all of the
Pledged Stock pursuant to Section 6.6, and if in the reasonable opinion of the
Collateral Agent it is necessary or reasonably advisable to have the Pledged
Stock (other than Pledged Stock of Special Purpose Subsidiaries), or that
portion thereof to be sold, registered under the provisions of the Securities
Act, the relevant Pledgor will use its reasonable best efforts to cause the
Issuer thereof to (i) execute and deliver,

 

39

--------------------------------------------------------------------------------


 

and use its reasonable best efforts to cause the directors and officers of such
Issuer to execute and deliver, all such instruments and documents, and do or
cause to be done all such other acts as may be, in the reasonable opinion of the
Collateral Agent, necessary or advisable to register such Pledged Stock, or that
portion thereof to be sold, under the provisions of the Securities Act, (ii) use
its reasonable best efforts to cause the registration statement relating thereto
to become effective and to remain effective for a period of not more than one
year from the date of the first public offering of such Pledged Stock, or that
portion thereof to be sold, and (iii) make all amendments thereto and/or to the
related prospectus which, in the reasonable opinion of the Collateral Agent, are
necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto.  Such Pledgor agrees to use its reasonable best
efforts to cause such Issuer to comply with the provisions of the securities or
“Blue Sky” laws of any and all states and the District of Columbia that the
Collateral Agent shall reasonably designate and to make available to its
security holders, as soon as practicable, an earnings statement (which need not
be audited) that will satisfy the provisions of Section 11(a) of the Securities
Act.

 

(b)           Such Pledgor recognizes that the Collateral Agent may be unable to
effect a public sale of any or all such Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof.  Such
Pledgor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, to the extent permitted by applicable law,
agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner.  The Collateral Agent shall not be under any
obligation to delay a sale of any of the Pledged Stock for the period of time
necessary to permit the Issuer thereof to register such securities for public
sale under the Securities Act, or under applicable state securities laws, even
if such Issuer would agree to do so.

 

(c)           Such Pledgor agrees to use its reasonable best efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of such Pledged Stock pursuant to this Section 6.7
valid and binding and in compliance with any and all other applicable
Requirements of Law.  Such Pledgor further agrees that a breach of any of the
covenants contained in this Section 6.7 will cause irreparable injury to the
Collateral Agent and the Lenders, that the Collateral Agent and the Lenders have
no adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 6.7 shall be specifically
enforceable against such Pledgor, and to the extent permitted by applicable law,
such Pledgor hereby waives and agrees not to assert any defenses against an
action for specific performance of such covenants except for a defense that no
Event of Default has occurred or is continuing under the Credit Agreement.

 

6.8          Waiver; Deficiency.  Each Granting Party shall remain liable for
any deficiency if the proceeds of any sale or other disposition of the Security
Collateral are insufficient to pay in full, the Loans, Reimbursement Obligations
constituting Obligations of such Granting Party and, to the extent then due and
owing, all other Obligations of such Granting

 

40

--------------------------------------------------------------------------------


 

Party and the reasonable fees and disbursements of any attorneys employed by the
Collateral Agent or any other Secured Party to collect such deficiency.

 

6.9          Certain Undertakings with Respect to Special Purpose Subsidiaries.

 

(a)           The Collateral Agent and each Secured Party agrees that, prior to
the date that is one year and one day after the payment in full of all of the
obligations of each Special Purpose Subsidiary in connection with and under each
securitization with respect to which any Special Purpose Subsidiary is a party,
(i) the Collateral Agent and other Secured Parties shall not be entitled,
whether before or after the occurrence of any Event of Default, to (A) institute
against, or join any other Person in instituting against, any Special Purpose
Subsidiary any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding or other similar proceeding under the laws of the United
States or any State thereof or of any foreign jurisdiction, (B) transfer and
register the capital stock of any Special Purpose Subsidiary or any other
instrument in the name of the Collateral Agent or a Secured Party or any
designee or nominee thereof, (C) foreclose such security interest regardless of
the bankruptcy or insolvency of the Parent Borrower or any other Subsidiary,
(D) exercise any voting rights granted or appurtenant to such capital stock of
any Special Purpose Subsidiary or any other instrument or (E) enforce any right
that the holder of any such capital stock of any Special Purpose Subsidiary or
any other instrument might otherwise have to liquidate, consolidate, combine,
collapse or disregard the entity status of such Special Purpose Subsidiary and
(ii) the Collateral Agent and the other Secured Parties hereby waive and release
any right to (A) require that any Special Purpose Subsidiary be in any manner
merged, combined, collapsed or consolidated with or into the Parent Borrower or
any other Subsidiary, including by way of substantive consolidation in a
bankruptcy case or similar proceeding, (B) require that the status of any
Special Purpose Subsidiary as a separate entity be in any respect disregarded,
(C) contest or challenge, or join any other Person in contesting or challenging,
the transfers of any securitization assets from the Parent Borrower or any
Subsidiary to any Special Purpose Subsidiary, whether on the grounds that such
transfers were disguised financings, preferential transfers, fraudulent
conveyances or otherwise or a transfer other than a “true sale” or a “true
contribution” or (D) contest or challenge, or join any other Person in
contesting or challenging, any agreement pursuant to which any assets are leased
by any Special Purpose Subsidiary to any Loan Party as other than a “true
lease.”  The Collateral Agent and each Secured Party agree and acknowledge that
any agent and/or trustee acting on behalf of the holders of securitization
indebtedness of any Special Purpose Subsidiary is an express third party
beneficiary with respect to this Section 6.9(a) and each such person shall have
the right to enforce compliance by the Collateral Agent and any other Secured
Party with this Section 6.9.

 

(b)           Upon the transfer by the Parent Borrower or any Subsidiary (other
than a Special Purpose Subsidiary) of securitization assets to a Special Purpose
Subsidiary in a securitization as permitted under this Agreement, any Liens with
respect to such securitization assets arising under the Credit Agreement or any
Security Documents shall automatically be released (and the Collateral Agent is
hereby authorized to execute and enter into any such releases and other
documents as the Parent Borrower may reasonably request in order to give effect
thereto).

 

41

--------------------------------------------------------------------------------


 

(c)           The Collateral Agent and the Lenders shall take no action related
to the Collateral that would cause any Special Purpose Subsidiary to breach any
of its covenants in its certificate of formation, limited liability company
agreement or in any other documents governing the related Special Purpose
Financing or to be unable to make any representation in any such document.

 

(d)           The Collateral Agent and the Secured Parties acknowledge that they
have no interest in, and will not assert any interest in, the assets owned by
any Special Purpose Subsidiary, or any assets leased by any Special Purpose
Subsidiary to any Loan Party other than, following a transfer of any pledged
equity interest or pledged stock to the Collateral Agent in connection with any
exercise of remedies pursuant to this Agreement, the right to receive lawful
dividends or other distributions when paid by any such Special Purpose
Subsidiary from lawful sources and in accordance with the documents governing
the related Special Purpose Financing and the rights of a member of such Special
Purpose Subsidiary.

 

(e)           Without limiting the foregoing, the Collateral Agent and the
Lenders agree, to the extent required by Moody’s, S&P or any rating agency in
connection with a Special Purpose Financing involving a Special Purpose
Subsidiary the Capital Stock of which constitutes Pledged Collateral hereunder,
to act in accordance with clauses (c) and (d) above with respect to such Capital
Stock and such Special Purpose Financing.

 

SECTION 7    THE COLLATERAL AGENT

 

7.1          Collateral Agent’s Appointment as Attorney-in-Fact, etc.

 

(a)           Each Granting Party hereby irrevocably constitutes and appoints
the Collateral Agent and any authorized officer or agent thereof, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Granting Party
and in the name of such Granting Party or in its own name, for the purpose of
carrying out the terms of this Agreement, to take any and all appropriate action
and to execute any and all documents and instruments that may be reasonably
necessary or desirable to accomplish the purposes of this Agreement to the
extent permitted by applicable law, provided that the Collateral Agent agrees
not to exercise such power except upon the occurrence and during the continuance
of any Event of Default, and in accordance with and subject to each applicable
Intercreditor Agreement.  Without limiting the generality of the foregoing, at
any time when an Event of Default has occurred and is continuing (in each case
to the extent permitted by applicable law) and subject to each applicable
Intercreditor Agreement, (x) each Pledgor hereby gives the Collateral Agent the
power and right, on behalf of such Pledgor, without notice or assent by such
Pledgor, to execute, in connection with any sale provided for in Section 6.6 or
6.7, any indorsements, assessments or other instruments of conveyance or
transfer with respect to such Pledgor’s Pledged Collateral, and (y) each Grantor
hereby gives the Collateral Agent the power and right, on behalf of such
Grantor, without notice to or assent by such Grantor, to do any or all of the
following:

 

(i)            in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Account Receivable of
such

 

42

--------------------------------------------------------------------------------


 

Grantor that constitutes Collateral or with respect to any other Collateral of
such Grantor and file any claim or take any other action or institute any
proceeding in any court of law or equity or otherwise deemed appropriate by the
Collateral Agent for the purpose of collecting any and all such moneys due under
any Account Receivable of such Grantor that constitutes Collateral or with
respect to any other Collateral of such Grantor whenever payable;

 

(ii)           in the case of any Copyright, Patent, or Trademark constituting
Collateral of such Grantor, execute and deliver any and all agreements,
instruments, documents and papers as the Collateral Agent may reasonably request
to such Grantor to evidence the Collateral Agent’s and the Lenders’ security
interest in such Copyright, Patent, or Trademark and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby;

 

(iii)          pay or discharge taxes and Liens, other than Liens permitted
under this Agreement or the other Loan Documents, levied or placed on the
Collateral of such Grantor, effect any repairs or any insurance called for by
the terms of this Agreement and pay all or any part of the premiums therefor and
the costs thereof; and

 

(iv)          subject to the terms of any documentation governing any Special
Purpose Financing, (A) direct any party liable for any payment under any of the
Collateral of such Grantor to make payment of any and all moneys due or to
become due thereunder directly to the Collateral Agent or as the Collateral
Agent shall direct; (B) ask or demand for, collect, receive payment of and
receipt for, any and all moneys, claims and other amounts due or to become due
at any time in respect of or arising out of any Collateral of such Grantor;
(C) sign and indorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral of such Grantor; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral of such Grantor or any portion thereof and to enforce any
other right in respect of any Collateral of such Grantor; (E) defend any suit,
action or proceeding brought against such Grantor with respect to any Collateral
of such Grantor; (F) settle, compromise or adjust any such suit, action or
proceeding described in clause (E) above and, in connection therewith, to give
such discharges or releases as the Collateral Agent may deem appropriate;
(G) subject to any existing reserved rights or licenses, assign any Copyright,
Patent or Trademark constituting Collateral of such Grantor (along with the
goodwill of the business to which any such Copyright, Patent or Trademark
pertains), for such term or terms, on such conditions, and in such manner, as
the Collateral Agent shall in its sole discretion determine; and (H) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral of such Grantor as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes, and do, at
the Collateral Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Collateral Agent deems necessary to
protect, preserve or realize upon the Collateral of such Grantor and the
Collateral Agent’s and the other Secured Parties’ security interests therein and
to effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

 

43

--------------------------------------------------------------------------------


 

(b)           The reasonable expenses of the Collateral Agent incurred in
connection with actions undertaken as provided in this Section 7.1, together
with interest thereon at a rate per annum equal to the rate per annum at which
interest would then be payable on past due ABR Loans that are Revolving Loans
under the Credit Agreement, from the date of payment by the Collateral Agent to
the date reimbursed by the relevant Granting Party, shall be payable by such
Granting Party to the Collateral Agent on demand.

 

(c)           Each Granting Party hereby ratifies all that said attorney shall
lawfully do or cause to be done by virtue hereof.  All powers, authorizations
and agencies contained in this Agreement are coupled with an interest and are
irrevocable as to the relevant Granting Party until this Agreement is terminated
as to such Granting Party, and the security interests in the Security Collateral
of such Granting Party created hereby are released.

 

7.2          Duty of Collateral Agent.  The Collateral Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Security
Collateral in its possession, under Section 9-207 of the Code or otherwise,
shall be to deal with it in the same manner as the Collateral Agent deals with
similar property for its own account.  None of the Collateral Agent or any other
Secured Party nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Security Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Security Collateral upon the
request of any Granting Party or any other Person or, except as otherwise
provided herein, to take any other action whatsoever with regard to the Security
Collateral or any part thereof.  The powers conferred on the Collateral Agent
and the other Secured Parties hereunder are solely to protect the Collateral
Agent’s and the other Secured Parties’ interests in the Security Collateral and
shall not impose any duty upon the Collateral Agent or any other Secured Party
to exercise any such powers.  The Collateral Agent and the other Secured Parties
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and to the maximum extent permitted by applicable
law, neither they nor any of their officers, directors, employees or agents
shall be responsible to any Granting Party for any act or failure to act
hereunder, except as otherwise provided herein or for their own gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and nonappealable decision).

 

7.3          Financing Statements.  Pursuant to any applicable law, each
Granting Party authorizes the Collateral Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to such Granting Party’s Security Collateral without the signature of such
Granting Party in such form and in such filing offices as the Collateral Agent
reasonably determines appropriate to perfect the security interests of the
Collateral Agent under this Agreement.  Each Granting Party authorizes the
Collateral Agent to use any collateral description reasonably determined by the
Collateral Agent, including, without limitation, the collateral description “all
personal property” or “all assets” or words of similar meaning in any such
financing statements.  The Collateral Agent agrees to notify the relevant
Granting Party of any financing or continuation statement filed by it, provided
that any failure to give such notice shall not affect the validity or
effectiveness of any such filing.

 

7.4          Authority of Collateral Agent.  Each Granting Party acknowledges
that the rights and responsibilities of the Collateral Agent under this
Agreement with respect to any

 

44

--------------------------------------------------------------------------------


 

action taken by the Collateral Agent or the exercise or non-exercise by the
Collateral Agent of any option, voting right, request, judgment or other right
or remedy provided for herein or resulting or arising out of this Agreement or
any amendment, supplement or other modification of this Agreement shall, as
between the Collateral Agent and the Secured Parties, be governed by the Credit
Agreement and by such other agreements with respect thereto as may exist from
time to time among them, but, as between the Collateral Agent and the Granting
Parties, the Collateral Agent shall be conclusively presumed to be acting as
agent for the Secured Parties with full and valid authority so to act or refrain
from acting, and no Granting Party shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

 

7.5          Right of Inspection.  Subject to Section 7.6(c) of the Credit
Agreement, upon reasonable written advance notice to any Grantor and as often as
may reasonably be desired, or at any time and from time to time after the
occurrence and during the continuation of an Event of Default, the Collateral
Agent shall have reasonable access during normal business hours to all the
books, correspondence and records of such Grantor (other than in respect of any
Specified Proprietary & Confidential Information and any document, information
or matter referred to in Section 7.6(c) of the Credit Agreement), and the
Collateral Agent and its representatives may examine the same, and to the extent
reasonable take extracts therefrom and make photocopies thereof, and such
Grantor agrees to render to the  Collateral Agent at such Grantor’s reasonable
cost and expense, such clerical and other assistance as may be reasonably
requested with regard thereto.  The Collateral Agent and its representatives
shall also have the right, upon reasonable advance written notice to such
Grantor subject to any lease restrictions, to enter during normal business hours
into and upon any premises owned, leased or operated by such Grantor where any
of such Grantor’s Inventory or Equipment is located for the purpose of
inspecting the same, observing its use or otherwise protecting its interests
therein to the extent not inconsistent with the provisions of the Credit
Agreement and the other Loan Documents (and subject to each applicable
Intercreditor Agreement).

 

SECTION 8    NON-LENDER SECURED PARTIES

 

8.1          Rights to Collateral.

 

(a)           By their acceptance of the benefits of this Agreement, the
Non-Lender Secured Parties agree that they shall not have any right whatsoever
to do any of the following:  (i) exercise any rights or remedies with respect to
the Collateral (such term, as used in this Section 8, having the meaning
assigned to it in the Credit Agreement) or to direct the Collateral Agent to do
the same, including, without limitation, the right to (A) enforce any Liens or
sell or otherwise foreclose on any portion of the Collateral, (B) request any
action, institute any proceedings, exercise any voting rights, give any
instructions, make any election, notify account debtors or make collections with
respect to all or any portion of the Collateral or (C) release any Granting
Party under this Agreement or release any Collateral from the Liens of any
Security Document or consent to or otherwise approve any such release;
(ii) demand, accept or obtain any Lien on any Collateral (except for Liens
arising under, and subject to the terms of, the Security Documents); (iii) vote
in any Bankruptcy Case or similar proceeding in respect of Holdings  or any of
its Subsidiaries (any such proceeding, for purposes of this clause (a), a
“Bankruptcy”) with respect to, or take any other actions concerning, the
Collateral; (iv) receive any proceeds from any sale, transfer or other
disposition of any of the Collateral (except in accordance with

 

45

--------------------------------------------------------------------------------


 

the Security Documents); (v) oppose any sale, transfer or other disposition of
the Collateral; (vi) object to any debtor-in-possession financing in any
Bankruptcy that is provided by one or more Lenders among others (including on a
priming basis under Section 364(d) of the Bankruptcy Code); (vii) object to the
use of cash collateral in respect of the Collateral in any Bankruptcy; or
(viii) seek, or object to the Lender Secured Parties’ seeking on an equal and
ratable basis, any adequate protection or relief from the automatic stay with
respect to the Collateral in any Bankruptcy.

 

(b)           Each Non-Lender Secured Party, by its acceptance of the benefits
of this Agreement and the other Security Documents, agrees that in exercising
rights and remedies with respect to the Collateral, the Collateral Agent and the
Lenders, with the consent of the Collateral Agent, may enforce the provisions of
the Security Documents and exercise remedies thereunder and under any other Loan
Documents (or refrain from enforcing rights and exercising remedies), all in
such order and in such manner as they may determine in the exercise of their
sole business judgment.  Such exercise and enforcement shall include, without
limitation, the rights to collect, sell, dispose of or otherwise realize upon
all or any part of the Collateral, to incur expenses in connection with such
collection, sale, disposition or other realization and to exercise all the
rights and remedies of a secured lender under the Uniform Commercial Code of any
applicable jurisdiction.  The Non-Lender Secured Parties by their acceptance of
the benefits of this Agreement and the other Security Documents hereby agree not
to contest or otherwise challenge any such collection, sale, disposition or
other realization of or upon all or any of the Collateral.  Whether or not a
Bankruptcy Case has been commenced, the Non-Lender Secured Parties shall be
deemed to have consented to any sale or other disposition of any property,
business or assets of Holdings or any of its Subsidiaries and the release of any
or all of the Collateral from the Liens of any Security Document in connection
therewith.

 

(c)           Notwithstanding any provision of this Section 8.1, the Non-Lender
Secured Parties shall be entitled subject to each applicable Intercreditor
Agreement to file any necessary responsive or defensive pleadings in opposition
to any motion, claim, adversary proceeding or other pleadings (A) in order to
prevent any Person from seeking to foreclose on the Collateral or supersede the
Non-Lender Secured Parties’ claim thereto or (B) in opposition to any motion,
claim, adversary proceeding or other pleading made by any Person objecting to or
otherwise seeking the disallowance of the claims of the Non-Lender Secured
Parties.  Each Non-Lender Secured Party, by its acceptance of the benefits of
this Agreement, agrees to be bound by and to comply with each applicable
Intercreditor Agreement and authorizes the Collateral Agent to enter into the
Intercreditor Agreements on its behalf.

 

(d)           Each Non-Lender Secured Party, by its acceptance of the benefits
of this Agreement, agrees that the Collateral Agent and the Lenders may deal
with the Collateral, including any exchange, taking or release of Collateral,
may change or increase the amount of the Borrower Obligations and/or the
Guarantor Obligations, and may release any Guarantor from its Obligations
hereunder, all without any liability or obligation (except as may be otherwise
expressly provided herein) to the Non-Lender Secured Parties.

 

8.2          Appointment of Agent.  Each Non-Lender Secured Party, by its
acceptance of the benefits of this Agreement and the other Security Documents,
shall be deemed irrevocably to make, constitute and appoint the Collateral
Agent, as agent under the Credit

 

46

--------------------------------------------------------------------------------


 

Agreement (and all officers, employees or agents designated by the Collateral
Agent) as such Person’s true and lawful agent and attorney-in-fact, and in such
capacity, the Collateral Agent shall have the right, with power of substitution
for the Non-Lender Secured Parties and in each such Person’s name or otherwise,
to effectuate any sale, transfer or other disposition of the Collateral.  It is
understood and agreed that the appointment of the Collateral Agent as the agent
and attorney-in-fact of the Non-Lender Secured Parties for the purposes set
forth herein is coupled with an interest and is irrevocable.  It is understood
and agreed that the Collateral Agent has appointed the Administrative Agent as
its agent for purposes of perfecting certain of the security interests created
hereunder and for otherwise carrying out certain of its obligations hereunder.

 

8.3                               Waiver of Claims.  To the maximum extent
permitted by law, each Non-Lender Secured Party waives any claim it might have
against the Collateral Agent or the Lenders with respect to, or arising out of,
any action or failure to act or any error of judgment, negligence, or mistake or
oversight whatsoever on the part of the Collateral Agent or the Lenders or their
respective directors, officers, employees or agents with respect to any exercise
of rights or remedies under the Loan Documents or any transaction relating to
the Collateral (including, without limitation, any such exercise described in
Section 8.1(b) above), except for any such action or failure to act that
constitutes willful misconduct or gross negligence of such Person or any Related
Party thereof (as such term is defined in Section 11.5 of the Credit
Agreement).  To the maximum extent permitted by applicable law, none of the
Collateral Agent or any Lender or any of their respective directors, officers,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
Holdings, any Subsidiary of Holdings, any Non-Lender Secured Party or any other
Person or to take any other action or forbear from doing so whatsoever with
regard to the Collateral or any part thereof, except for any such action or
failure to act that constitutes willful misconduct or gross negligence of such
Person.

 

8.4                               Designation of Non-Lender Secured Parties. 
The Parent Borrower may from time to time designate a Person as a “Bank Products
Affiliate” or a “Hedging Affiliate” hereunder by written notice to the
Collateral Agent.  Upon being so designated by the Parent Borrower, such Bank
Products Affiliate or Hedging Affiliate (as the case may be) shall be a
Non-Lender Secured Party for the purposes of this Agreement for as long as so
designated by the Parent Borrower; provided that, at the time of the Parent
Borrower’s designation of such Non-Lender Secured Party, the obligations of such
Grantor under the applicable Hedging Agreement or Bank Products Agreement (as
the case may be) have not been designated as Note Obligations or Additional
Obligations.

 

8.5                               Release of Liens; Rollover Hedge Providers. 
Each Rollover Hedge Provider (as defined below), and each Lender who is an
Affiliate of any such Rollover Hedge Provider, on behalf of such Rollover Hedge
Provider, in each case by its acceptance of the benefits of this Agreement,
hereby authorizes and directs Deutsche Bank AG New York Branch (in its capacity
as administrative and collateral agent under the Predecessor ABL Credit
Agreement and related security documents to take, and consents to its taking,
all and any actions to effect and evidence the release of all security interests
and liens held on behalf of such Rollover Hedge Provider in its capacity as a
“Secured Party” under, and as defined in, the

 

47

--------------------------------------------------------------------------------


 

Predecessor ABL Credit Agreement and related security documents, and each
Rollover Hedge Provider releases Deutsche Bank AG New York Branch from any
liability in connection therewith. As used in this Section 8.5, “Rollover Hedge
Providers” shall mean collectively each Non-Lender Secured Party hereunder who
was also, immediately prior to the effectiveness of this Agreement, a
“Non-Lender Secured Party” in respect of Permitted Hedging Arrangements under
and as defined in the Predecessor ABL Credit Agreement and the related security
documents.

 

SECTION 9    MISCELLANEOUS

 

9.1                               Amendments in Writing.  None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except by a written instrument executed by each affected Granting Party
and the Collateral Agent, provided that (a) any provision of this Agreement
imposing obligations on any Granting Party may be waived by the Collateral Agent
in a written instrument executed by the Collateral Agent and (b) if separately
agreed in writing between the Parent Borrower and any Non-Lender Secured Party
(and such Non-Lender Secured Party has been designated in writing by the Parent
Borrower to the Collateral Agent for purposes of this sentence, for so long as
so designated), no such amendment, modification or waiver shall amend, modify or
waive Section 6.5 (or the definition of “Non-Lender Secured Party” or “Secured
Party” to the extent relating thereto) if such amendment, modification or waiver
would directly and adversely affect such Non-Lender Secured Party without the
written consent of such Non-Lender Secured Party.  For the avoidance of doubt,
it is understood and agreed that any amendment, amendment and restatement,
waiver, supplement or other modification of or to any Intercreditor Agreement
that would have the effect, directly or indirectly, through any reference herein
to any Intercreditor Agreement or otherwise, of waiving, amending, supplementing
or otherwise modifying this Agreement, or any term or provision hereof, or any
right or obligation of any Granting Party hereunder or in respect hereof, shall
not be given such effect except pursuant to a written instrument executed by
each affected Granting Party and the Collateral Agent in accordance with this
Section 9.1.

 

9.2                               Notices.  All notices, requests and demands to
or upon the Collateral Agent or any Granting Party hereunder shall be effected
in the manner provided for in Section 11.2 of the Credit Agreement; provided
that any such notice, request or demand to or upon any Guarantor shall be
addressed to such Guarantor at its notice address set forth on Schedule 1,
unless and until such Guarantor shall change such address by notice to the
Collateral Agent and the Administrative Agent given in accordance with
Section 11.2 of the Credit Agreement.

 

9.3                               No Waiver by Course of Conduct; Cumulative
Remedies.  None of the Collateral Agent or any other Secured Party shall by any
act (except by a written instrument pursuant to Section 9.1), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default.  No failure to exercise,
nor any delay in exercising, on the part of the Collateral Agent or any other
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by the Collateral Agent or any
other Secured Party of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy that the Collateral Agent or
such other Secured Party

 

48

--------------------------------------------------------------------------------


 

would otherwise have on any future occasion.  The rights and remedies herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any other rights or remedies provided by law.

 

9.4                               Enforcement Expenses; Indemnification.

 

(a)                                 Each Guarantor jointly and severally agrees
to pay or reimburse each Secured Party and the Collateral Agent for all their
respective reasonable costs and expenses incurred in collecting against any
Guarantor under the guarantee contained in Section 2 or otherwise enforcing or
preserving any rights under this Agreement against such Guarantor and the other
Loan Documents to which such Guarantor is a party, including, without
limitation, the reasonable fees and disbursements of counsel to the Secured
Parties, the Collateral Agent and the Administrative Agent.

 

(b)                                 Each Grantor jointly and severally agrees to
pay, and to save the Collateral Agent, the Administrative Agent and the other
Secured Parties harmless from, (x) any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
similar taxes which may be payable or determined to be payable with respect to
any of the Security Collateral or in connection with any of the transactions
contemplated by this Agreement and (y) any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement
(collectively, the “indemnified liabilities”), in each case to the extent the
Borrowers would be required to do so pursuant to Section 11.5 of the Credit
Agreement, and in any event excluding any taxes or other indemnified liabilities
arising from gross negligence or willful misconduct of the Collateral Agent, the
Administrative Agent or any other Secured Party.

 

(c)                                  The agreements in this Section 9.4 shall
survive repayment of the Obligations and all other amounts payable under the
Credit Agreement and the other Loan Documents.

 

9.5                               Successors and Assigns.  This Agreement shall
be binding upon and shall inure to the benefit of the Granting Parties, the
Collateral Agent and the Secured Parties and their respective successors and
assigns; provided that no Granting Party may assign, transfer or delegate any of
its rights or obligations under this Agreement without the prior written consent
of the Collateral Agent, except as permitted hereby or by the Credit Agreement.

 

9.6                               Set-Off.  Each Guarantor hereby irrevocably
authorizes each of the Administrative Agent and the Collateral Agent and each
other Secured Party at any time and from time to time without notice to such
Guarantor, any other Guarantor or any of the Borrowers, any such notice being
expressly waived by each Guarantor and by each Borrower, to the extent permitted
by applicable law, upon the occurrence and during the continuance of an Event of
Default under Section 9(a) of the Credit Agreement so long as any amount remains
unpaid after it becomes due and payable by such Guarantor hereunder, to set-off
and appropriate and apply against any such amount any and all deposits (general
or special, time or demand, provisional or final) (other than the Collateral
Proceeds Account), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute

 

49

--------------------------------------------------------------------------------


 

or contingent, matured or unmatured, at any time held or owing by the Collateral
Agent, the Administrative Agent or such other Secured Party to or for the credit
or the account of such Guarantor, or any part thereof in such amounts as the
Collateral Agent, the Administrative Agent or such other Secured Party may
elect.  The Collateral Agent, the Administrative Agent and each other Secured
Party shall notify such Guarantor promptly of any such set-off and the
application made by the Collateral Agent, the Administrative Agent or such other
Secured Party of the proceeds thereof; provided that the failure to give such
notice shall not affect the validity of such set-off and application.  The
rights of the Collateral Agent, the Administrative Agent and each other Secured
Party under this Section 9.6 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the Collateral
Agent, the Administrative Agent or such other Secured Party may have.

 

9.7                               Counterparts.  This Agreement may be executed
by one or more of the parties to this Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. The exchange of copies of this Agreement
and of signature pages by facsimile or PDF transmission shall constitute
effective execution and delivery of this Agreement as to the parties hereto and
may be used in lieu of the original Agreement for all purposes. Signatures of
the parties hereto transmitted by facsimile or PDF shall be deemed to be their
original signatures for all purposes.

 

9.8                               Severability.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction; provided that,
with respect to any Pledged Stock issued by a Foreign Subsidiary, all rights,
powers and remedies provided in this Agreement may be exercised only to the
extent that they do not violate any provision of any law, rule or regulation of
any Governmental Authority applicable to any such Pledged Stock or affecting the
legality, validity or enforceability of any of the provisions of this Agreement
against the Pledgor (such laws, rules or regulations, “Applicable Law”) and are
intended to be limited to the extent necessary so that they will not render this
Agreement invalid, unenforceable or not entitled to be recorded, registered or
filed under the provisions of any Applicable Law.

 

9.9                               Section Headings.  The Section headings used
in this Agreement are for convenience of reference only and are not to affect
the construction hereof or be taken into consideration in the interpretation
hereof.

 

9.10                        Integration.  This Agreement and the other Loan
Documents represent the entire agreement of the Granting Parties, the Collateral
Agent, the Administrative Agent and the other Secured Parties with respect to
the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Granting Parties, the Collateral Agent or
any other Secured Party relative to subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.

 

9.11                        GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE

 

50

--------------------------------------------------------------------------------


 

OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF
LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY
STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

 

9.12                        Submission to Jurisdiction; Waivers.  Each party
hereto hereby irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such party at its address referred to in Section 9.2 or at such other address of
which the Collateral Agent and the Administrative Agent (in the case of any
other party hereto) or the Borrowers (in the case of the Collateral Agent and
the Administrative Agent) shall have been notified pursuant thereto;

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section any punitive damages.

 

9.13                        Acknowledgments.  Each Guarantor hereby acknowledges
that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party;

 

(b)                                 none of the Collateral Agent, the
Administrative Agent or any other Secured Party has any fiduciary relationship
with or duty to any Guarantor arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between the
Guarantors, on the one hand, and the Collateral Agent, the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Secured Parties or among the Guarantors and the
Secured Parties.

 

51

--------------------------------------------------------------------------------


 

9.14                        WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

9.15                        Additional Granting Parties.  Each new Subsidiary of
the Parent Borrower that is required to become a party to this Agreement
pursuant to Section 7.9(b) of the Credit Agreement shall become a Granting Party
for all purposes of this Agreement upon execution and delivery by such
Subsidiary of an Assumption Agreement in substantially the form of Annex 2
hereto.  Each existing Granting Party that is required to become a Pledgor with
respect to Capital Stock of any new Subsidiary of the Parent Borrower pursuant
to Section 7.9(b) of the Credit Agreement shall become a Pledgor with respect
thereto upon execution and delivery by such Granting Party of a Supplemental
Agreement substantially in the form of Annex 2 hereto.

 

9.16                        Releases.

 

(a)                                 At such time as the Loans, the Reimbursement
Obligations and the other Obligations (other than any Obligations owing to a
Non-Lender Secured Party) then due and owing shall have been paid in full, the
Commitments have been terminated and no Letters of Credit shall be outstanding
(except for Letters of Credit that have been cash collateralized or otherwise
provided for in a manner reasonably satisfactory to the applicable Issuing
Lenders), all Security Collateral shall be automatically released from the Liens
created hereby, and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Collateral Agent and each
Granting Party hereunder shall terminate, all without delivery of any instrument
or performance of any act by any party, and all rights to the Security
Collateral shall revert to the Granting Parties.  At the request and sole
expense of any Granting Party following any such termination, the Collateral
Agent shall deliver to such Granting Party any Security Collateral held by the
Collateral Agent and execute, acknowledge and deliver to such Granting Party
such releases, instruments or other documents (including without limitation UCC
termination statements), and do or cause to be done all other acts, as any
Granting Party shall reasonably request to evidence such termination.

 

(b)                                 Upon any sale or other disposition of
Collateral permitted by the Credit Agreement (other than any sale or disposition
to another Granting Party), the Lien pursuant to this Agreement on such
Collateral shall be automatically released.  In connection with a sale or other
disposition of all the Capital Stock of any Granting Party or any other
transaction or occurrence as a result of which such Granting Party ceases to be
a Restricted Subsidiary of the Parent Borrower or the sale or other disposition
of Collateral (other than a sale or disposition to another Granting Party)
permitted under the Credit Agreement, the Collateral Agent shall, upon receipt
from the Parent Borrower of a written request for the release of such Granting
Party from its Guarantee or the release of the Collateral subject to such sale,
disposition or other transaction, identifying such Granting Party or the
relevant Collateral, together with a certification by the Parent Borrower
stating that such transaction is in compliance with the Credit Agreement and the
other Loan Documents, deliver to the Parent Borrower or the relevant Granting
Party any Collateral of such relevant Granting Party held by the Collateral
Agent, or the Collateral subject to such sale or disposition (as applicable),
and, at the sole cost and expense of such Granting Party, execute, acknowledge
and deliver to such Granting Party such releases, instruments or

 

52

--------------------------------------------------------------------------------


 

other documents (including without limitation UCC termination statements), and
do or cause to be done all other acts, as the Parent Borrower or such Granting
Party shall reasonably request (x) to evidence or effect the release of such
Granting Party from its Guarantee (if any) and of the Liens created hereby (if
any) on such Granting Party’s Collateral or (y) to evidence the release of the
Collateral subject to such sale or disposition.

 

(c)                                  Upon any Granting Party becoming an
Excluded Subsidiary in accordance with the provisions of the Credit Agreement,
the Lien pursuant to this Agreement on all Security Collateral of such Granting
Party (if any) shall be automatically released, and the Guarantee (if any) of
such Granting Party, and all obligations of such Granting Party hereunder, shall
terminate, all without delivery of any instrument or performance of any act by
any party.  At the request and the sole expense of the Parent Borrower or such
Granting Party, the Collateral Agent shall deliver to the Parent Borrower or
such Granting Party any Security Collateral of such Granting Party held by the
Collateral Agent and execute, acknowledge and deliver to the Parent Borrower or
such Granting Party such releases, instruments or other documents (including
without limitation UCC termination statements), and do or cause to be done all
other acts, as such Granting Party shall reasonably request to evidence such
release of such Granting Party from its Guarantee (if any) and of the Liens
created hereby (if any) on such Granting Party’s Security Collateral.

 

(d)                                 Upon (i) any Security Collateral being or
becoming an Excluded Asset or (ii) any other release of Security Collateral
approved, authorized or ratified by the Lenders pursuant to
Section 10.9(b)(A)(iii) of the Credit Agreement, the Lien pursuant to this
Agreement on such Security Collateral shall be automatically released.  At the
request and sole expense of any Granting Party, the Collateral Agent shall
deliver such Security Collateral (if held by the Collateral Agent) to such
Granting Party and execute, acknowledge and deliver to such Granting Party such
releases, instruments or other documents (including without limitation UCC
termination statements), and do or cause to be done all other acts, as such
Granting Party shall reasonably request to evidence such release.

 

(e)                                  Notwithstanding any other provision of this
Agreement or any other Loan Document, Holdings shall have the right to transfer
all of the Capital Stock of the Parent Borrower held by Holdings to any Parent
Entity or any Subsidiary of any Parent Entity (a “Successor Holding Company”)
that (i) is a Person organized and existing under the laws of the United States
of America, any State thereof or the District of Columbia and (ii) assumes all
of the obligations of Holdings under this Agreement and the other Loan Documents
to which Holdings is a party by executing and delivering to the Collateral Agent
a joinder substantially in the form of Annex 3 hereto, or one or more other
documents or instruments in form and substance reasonably satisfactory to the
Collateral Agent, upon which (x) such Successor Holding Company will succeed to,
and be substituted for, and may exercise every right and power of, Holdings
under this Agreement and the other Loan Documents, and shall be thereafter be
deemed to be “Holdings” for purposes of this Agreement and the other Loan
Documents, (y) Holdings as predecessor to the Successor Holding Company
(“Predecessor Holdings”) shall be irrevocably and unconditionally released from
its Guarantee and all other obligations hereunder and under the other Loan
Documents, and (z) the Lien pursuant to this Agreement on all Security
Collateral of Predecessor Holdings, and any Lien pursuant to any other Loan
Document on any other property or assets of Predecessor Holdings, shall be
automatically released (it being

 

53

--------------------------------------------------------------------------------


 

understood that such transfer of Capital Stock of the Parent Borrower to and
assumption of rights and obligations of Holdings by such Successor Holding
Company shall not constitute a Change of Control).  At the request and the sole
expense of Predecessor Holdings or the Parent Borrower, the Collateral Agent
shall deliver to Predecessor Holdings any Security Collateral and other property
or assets of Predecessor Holdings held by the Collateral Agent and execute,
acknowledge and deliver to Predecessor Holdings such releases, instruments or
other documents (including without limitation UCC termination statements), and
do or cause to be done all other acts, as Predecessor Holdings or the Parent
Borrower shall reasonably request to evidence or effect the release of
Predecessor Holdings from its Guarantee and other obligations hereunder and
under the other Loan Documents, and the release of the Liens created hereby on
Predecessor Holdings’ Security Collateral and by any other Loan Document on any
other property or assets of Predecessor Holdings.

 

(f)                                   So long as no Event of Default has
occurred and is continuing, the Collateral Agent shall at the direction of any
applicable Granting Party return to such Granting Party any proceeds or other
property received by it during any Event of Default pursuant to either
Section 5.3.1 or 6.4 and not otherwise applied in accordance with Section 6.5.

 

9.17                        Judgment.

 

(a)                                 If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in one currency into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Collateral Agent could purchase
the first currency with such other currency on the Business Day preceding the
day on which final judgment is given.

 

(b)                                 The obligations of any Guarantor in respect
of this Agreement to the Collateral Agent, for the benefit of each holder of
Secured Obligations, shall, notwithstanding any judgment in a currency (the
“judgment currency”) other than the currency in which the sum originally due to
such holder is denominated (the “original currency”), be discharged only to the
extent that on the Business Day following receipt by the Collateral Agent of any
sum adjudged to be so due in the judgment currency, the Collateral Agent may in
accordance with normal banking procedures purchase the original currency with
the judgment currency; if the amount of the original currency so purchased is
less than the sum originally due to such holder in the original currency, such
Guarantor agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Collateral Agent for the benefit of such holder,
against such loss, and if the amount of the original currency so purchased
exceeds the sum originally due to the Collateral Agent, the Collateral Agent
agrees to remit to the Parent Borrower such excess.  This covenant shall survive
the termination of this Agreement and payment of the Obligations and all other
amounts payable hereunder.

 

9.18                        Release of Liens; Rollover Issuing Lenders.  Each
Rollover Issuing Lender (as defined below), by its acceptance of the benefits of
this Agreement, hereby authorizes and directs Deutsche Bank AG New York Branch
(in its capacity as administrative and collateral agent under the Predecessor
ABL Credit Agreement and related security documents) to take all and any actions
to effect the release of all security interests and liens held on behalf of such

 

54

--------------------------------------------------------------------------------


 

Rollover Issuing Lender in its capacity as a “Secured Party” under, and as
defined in, the Predecessor ABL Credit Agreement and related U.S. security
documents, and each Rollover Issuing Lender releases Deutsche Bank AG New York
Branch from any liability in connection therewith. As used in this Section 9.18,
“Rollover Issuing Lender” means each bank listed as a letter of credit issuing
bank in Schedule G to the Credit Agreement.

 

[Remainder of page left blank intentionally; Signature page to follow.]

 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

 

HERC INTERMEDIATE HOLDINGS, LLC

 

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name:

Scott Massengill

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

HERC RENTALS INC.

 

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name:

Scott Massengill

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

CINELEASE HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name:

Scott Massengill

 

 

Title:

Treasurer

 

 

 

 

 

 

 

CINELEASE, INC.

 

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name:

Scott Massengill

 

 

Title:

Treasurer

 

55

--------------------------------------------------------------------------------


 

 

CINELEASE, LLC

 

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name:

Scott Massengill

 

 

Title:

Treasurer

 

 

 

 

 

 

 

HERTZ ENTERTAINMENT SERVICES CORPORATION

 

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name:

Scott Massengill

 

 

Title:

Treasurer

 

Herc — Signature Pages — U.S. Guarantee and Collateral Agreement

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed to as of the date hereof by:

 

 

 

CITIBANK, N.A., as Administrative Agent and Collateral Agent

 

 

 

By:

/s/ Christopher Marino

 

Name:

Christopher Marino

 

Title:

Vice President and Director

 

 

Herc — Signature Page — U.S. Guarantee and Collateral Agreement

 

--------------------------------------------------------------------------------


 

Schedule 1
to U.S. Guarantee and Collateral Agreement

 

Schedule 1: Notice Addresses of Guarantors

 

c/o HERC RENTALS INC.
27500 Riverview Center Blvd.
Bonita Springs, FL 34134

 

Attention: Maryann Waryjas, Senior Vice President and General Counsel
Facsimile: (239) 301-1109
Telephone: (239) 301-1125

 

with copies to:

 

Debevoise & Plimpton

 

919 Third Avenue
New York, New York 10022
Attention:  David A. Brittenham
Facsimile:   212-521-6836
Telephone:  212-909-6000

 

2

--------------------------------------------------------------------------------


 

Schedule 2
to U.S. Guarantee and Collateral Agreement

 

Schedule 2: Pledged Securities

 

I. Pledged Stock

 

Pledgor

 

Issuer

 

Class of
Stock or
Interests

 

Certificate
No(s)

 

Number of
Shares or
Interests
Pledged

 

% of All Issued
Capital or Other
Equity Interests of
Issuer Pledged

 

Herc Intermediate Holdings, LLC

 

Herc Rentals Inc.

 

Common

 

5

 

100

 

100

%

Herc Rentals Inc.

 

CCMG HERC Sub, Inc.

 

Common

 

1

 

650

 

65

%

Herc Rentals Inc.

 

Hertz Entertainment Services Corporation

 

Common

 

7

 

990,000

 

100

%

Hertz Entertainment Services Corporation

 

Cinelease Holdings, Inc.

 

Common

 

2

 

1000

 

100

%

Cinelease Holdings, Inc.

 

Cinelease Inc.

 

Common

 

3

 

500

 

100

%

 

3

--------------------------------------------------------------------------------


 

II. Pledged Notes:

 

None.

 

4

--------------------------------------------------------------------------------


 

Schedule 3
to U.S. Guarantee and Collateral Agreement

 

1.             Schedule 3: Perfection Matters

 

Existing Security Interests

 

None.

 

UCC Filings

 

Granting Party

 

Jurisdiction

 

Filing Office

 

Type of Filing

1. Herc Rentals Inc. (formerly known as Hertz Equipment Rental Corporation)

 

Delaware

 

Secretary of State

 

Form UCC-1

2. Hertz Entertainment Services Corporation

 

Delaware

 

Secretary of State

 

Form UCC-1

3. Cinelease Holdings, Inc.

 

Delaware

 

Secretary of State

 

Form UCC-1

4. Cinelease Inc.

 

Nevada

 

Secretary of State

 

Form UCC-1

5. Cinelease, LLC

 

Louisiana

 

Secretary of State

 

Form UCC-1

6. Herc Intermediate Holdings, LLC

 

Delaware

 

Secretary of State

 

Form UCC-1

 

Schedule 3: Intellectual Property Filings

 

A.            Filings with the U.S. Patent and Trademark Office

 

Trademark Security Agreement, dated as of June 30, 2016, among Herc Rentals
Inc., Cinelease Inc. and  Citibank, N.A., as Collateral Agent for the Secured
Parties.

 

B.            Filings with the U.S. Copyright Office

 

None.

 

5

--------------------------------------------------------------------------------


 

Schedule 4
to U.S. Guarantee and Collateral Agreement

 

2.             Schedule 4: Location of Jurisdiction of Organization

 

Granting Party

 

Jurisdiction

1. Herc Rentals Inc. (formerly known as Hertz Equipment Rental Corporation)

 

Delaware

2. Hertz Entertainment Services Corporation

 

Delaware

3. Cinelease Holdings, Inc.

 

Delaware

4. Cinelease, Inc.

 

Nevada

5. Cinelease, LLC

 

Louisiana

6. Herc Intermediate Holdings, LLC

 

Delaware

 

6

--------------------------------------------------------------------------------


 

Schedule 5
to U.S. Guarantee and Collateral Agreement

 

Schedule 5: Intellectual Property

 

A.            Patents and Patent Licenses

 

1.     Patents:  None.

 

3.     Patent Licenses: None.

 

B.            Trademarks and Trademark Licenses

 

1.     Trademarks

 

Trademarks Owned by Cinelease, Inc.

 

Trademark

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

Status

CINE MINI

 

85814073

 

1/2/13

 

4507234

 

4/1/14

 

Registered

CINELEASE

 

85631522

 

5/22/12

 

4426271

 

10/29/13

 

Registered

CINELEASE and Logo

 

85631539

 

5/22/12

 

4415620

 

5/22/12

 

Registered

CINELEASE

 

77557420

 

8/27/08

 

3602022

 

4/7/09

 

Registered

 

Trademarks Owned by Herc Rentals Inc. (formerly known as Hertz Equipment Rental
Corporation)

 

Trademark

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

Classes

 

Status

HERC

 

73/826,866

 

9/21/1989

 

1,609,358

 

8/7/1990

 

37

 

Registered

HERTZ EQUIPMENT RENTAL

 

75/007,011

 

10/16/1995

 

2,013,590

 

11/5/1996

 

37

 

Registered

DEISGN MARK

 

76/527,063

 

7/2/2003

 

3,131,552

 

8/22/2006

 

35, 37

 

Registered

SERVICE PUMP & COMPRESSOR

 

76/527,078

 

7/1/2003

 

3,052,099

 

1/31/2006

 

35, 37

 

Registered

E-SERVICE PROGRAM

 

77/575,557

 

9/22/2008

 

3,895,655

 

12/21/2010

 

35

 

Registered

E-SP

 

77/575,567

 

9/22/2008

 

4080388

 

1/3/2012

 

35, 37, 40

 

Pending

E-SERVICES PROGRAM

 

77/980,685

 

9/13/2010

 

3960620

 

5/17/2011

 

37,40

 

Registered

HERC 360 in Concentric Bolt Like Circles

 

85831633

 

1/24/2013

 

4492377

 

3/3/2014

 

37

 

Registered

HERC READY FINANCE

 

85915696

 

4/26/2013

 

4477274

 

2/4/2014

 

36

 

Registered

HERTZ SERVICE PUMP & COMPRESSOR

 

86095047

 

10/18/2013

 

4571223

 

7/22/2014

 

35, 37

 

Registered

 

7

--------------------------------------------------------------------------------


 

Trademark

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

Classes

 

Status

HERTZ

 

72145695

 

5/29/1962

 

750300

 

5/28/1963

 

42

 

Registered

WHEN THE JOB REQUIRES MORE THAN A TOOLBELT

 

86548595

 

2/27/2015

 

N/A

 

N/A

 

37

 

Pending

HERC RENTALS

 

86910198

 

2/17/2016

 

N/A

 

N/A

 

07, 09, 35, 37, 38, 39, 42

 

Pending

HERCRENTALS Logo in Color

 

86910553

 

2/17/2016

 

N/A

 

N/A

 

07, 09, 35, 37, 38, 39, 42

 

Pending

HERTZ EQUIPMENT RENTAL

 

 

 

 

 

43019

 

3/31/00

 

 

 

REGISTERED PR

QUALITY EQUIPMENT CO.

 

 

 

 

 

10004615

 

8/3/99

 

 

 

REGISTERED NE

 

4.     Trademark Licenses

 

None.

 

C.            Copyrights and Copyright Licenses

 

1.     Registered Copyrights: None.

 

2.     Copyright License: None.

 

8

--------------------------------------------------------------------------------


 

Schedule 6
to U.S. Guarantee and Collateral Agreement

 

Schedule 6: Contracts

 

None.

 

9

--------------------------------------------------------------------------------


 

Schedule 7: Commercial Tort Claims

 

None.

 

10

--------------------------------------------------------------------------------


 

Annex 1 to
U.S. Guarantee and Collateral Agreement

 

[FORM OF]
ACKNOWLEDGEMENT AND CONSENT*

 

The undersigned hereby acknowledges receipt of a copy of the U.S. Guarantee and
Collateral Agreement, dated as of [              ], 2016 (the “Agreement”;
capitalized terms used and not otherwise defined herein shall have the meanings
assigned to them in the Agreement or the Credit Agreement referred to therein,
as the case may be), made by the Granting Parties thereto for the benefit of
[·], as Collateral Agent and Administrative Agent.  The undersigned agrees for
the benefit of the Collateral Agent, the Administrative Agent and the Lenders as
follows:

 

The undersigned will be bound by the terms of the Agreement applicable to it as
an Issuer (as defined in the Agreement) and will comply with such terms insofar
as such terms are applicable to the undersigned as an Issuer.

 

The undersigned will notify the Collateral Agent promptly in writing of the
occurrence of any of the events described in Section 5.3.1 of the Agreement.

 

The terms of Sections 6.3(c) and 6.7 of the Agreement shall apply to it, mutatis
mutandis, with respect to all actions that may be required of it pursuant to
Section 6.3(c) or 6.7 of the Agreement.

 

 

[NAME OF ISSUER]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

Fax:

 

--------------------------------------------------------------------------------

* This consent is necessary only with respect to any Issuer which is not also a
Granting Party.

 

1

--------------------------------------------------------------------------------


 

Annex 2 to
U.S. Guarantee and Collateral Agreement

 

[FORM OF]
ASSUMPTION AGREEMENT

 

ASSUMPTION AGREEMENT, dated as of                     ,         , made by
                                      , a                         (the
“Additional Granting Party”), in favor of CITIBANK, N.A., as collateral agent
(in such capacity, the “Collateral Agent”) and as administrative agent (in such
capacity, the “Administrative Agent”) for the banks and other financial
institutions (the “Lenders”) from time to time parties to the Credit Agreement
referred to below and the other Secured Parties (as defined in the U.S.
Guarantee and Collateral Agreement).  All capitalized terms not defined herein
shall have the meaning ascribed to them in the U.S. Guarantee and Collateral
Agreement referred to below, or if not defined therein, in the Credit Agreement.

 

W I T N E S S E T H :

 

WHEREAS,  Herc Rentals Inc., a Delaware corporation formerly known as Hertz
Rental Equipment Corporation (together with its successors and assigns, the
“Parent Borrower”), the other Borrowers party thereto, Citibank, N.A., as
administrative agent and collateral agent, [·], as Canadian agent and Canadian
collateral agent, and the other parties party thereto are parties to a Credit
Agreement, dated as of [              ], 2016 (as amended, supplemented, waived
or otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, Herc Intermediate Holdings,
LLC, a Delaware corporation (together with its successors and assigns,
“Holdings”), the Parent Borrower and certain Domestic Subsidiaries of the Parent
Borrower are, or are to become, parties to the U.S. Guarantee and Collateral
Agreement, dated as of [           ], 2016 (as amended, supplemented, waived or
otherwise modified from time to time, the “U.S. Guarantee and Collateral
Agreement”), in favor of the Collateral Agent, for the benefit of the Secured
Parties;

 

WHEREAS, the Additional Granting Party is a member of an affiliated group of
companies that includes the Parent Borrower and each other Granting Party; the
proceeds of the extensions of credit under the Credit Agreement will be used in
part to enable the Parent Borrower to make valuable transfers to one or more of
the other Granting Parties (including the Additional Granting Party) in
connection with the operation of their respective businesses; and the Borrowers
and the other Granting Parties (including the Additional Granting Party) are
engaged in related businesses, and each such Granting Party (including the
Additional Granting Party) will derive substantial direct and indirect benefit
from the making of the extensions of credit under the Credit Agreement;

 

WHEREAS, the Credit Agreement requires the Additional Granting Party to become a
party to the U.S. Guarantee and Collateral Agreement; and

 

--------------------------------------------------------------------------------


 

WHEREAS, the Additional Granting Party has agreed to execute and deliver this
Assumption Agreement in order to become a party to the U.S. Guarantee and
Collateral Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.  U.S. Guarantee and Collateral Agreement.  By executing and delivering this
Assumption Agreement, the Additional Granting Party, as provided in Section 9.15
of the U.S. Guarantee and Collateral Agreement, hereby becomes a party to the
U.S. Guarantee and Collateral Agreement as a Granting Party thereunder with the
same force and effect as if originally named therein as a [Guarantor] [, Grantor
and Pledgor] [and Grantor] [and Pledgor](1) and, without limiting the generality
of the foregoing, hereby expressly assumes all obligations and liabilities of a
[Guarantor [, Grantor and Pledgor] [and Grantor] [and Pledgor](2) thereunder. 
The information set forth in Annex 1-A hereto is hereby added to the information
set forth in Schedules                      to the U.S. Guarantee and Collateral
Agreement, and such Schedules are hereby amended and modified to include such
information.  The Additional Granting Party hereby represents and warrants that
each of the representations and warranties of such Additional Granting Party, in
its capacities as a Guarantor [, Grantor and Pledgor] [and Grantor] [and
Pledgor],(3) contained in Section 4 of the U.S. Guarantee and Collateral
Agreement is true and correct in all material respects on and as the date hereof
(after giving effect to this Assumption Agreement) as if made on and as of such
date.  Each Additional Granting Party hereby grants, as and to the same extent
as provided in the U.S. Guarantee and Collateral Agreement, to the Collateral
Agent, for the benefit of the Secured Parties, a continuing security interest in
the [Collateral (as such term is defined in Section 3.1 of the U.S. Guarantee
and Collateral Agreement) of such Additional Granting Party] [and] [the Pledged
Collateral (as such term is defined in the U.S. Guarantee and Collateral
Agreement) of such Additional Granting Party, except as provided in Section 3.3
of the U.S. Guarantee and Collateral Agreement].

 

2.  GOVERNING LAW.  THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING HERETO SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT
OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY
STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

 

--------------------------------------------------------------------------------

(1) Indicate the capacities in which the Additional Granting Party is becoming a
Grantor.

(2) Indicate the capacities in which the Additional Granting Party is becoming a
Grantor.

(3) Indicate the capacities in which the Additional Granting Party is becoming a
Grantor.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

[ADDITIONAL GRANTING PARTY]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Acknowledged and Agreed to as of the date hereof by:

 

 

 

CITIBANK, N.A.

 

as Collateral Agent and Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

Annex 1-A to
Assumption Agreement

 

Supplement to
U.S. Guarantee and Collateral Agreement
Schedule 1

 

Supplement to
U.S. Guarantee and Collateral Agreement
Schedule 2

 

Supplement to
U.S. Guarantee and Collateral Agreement
Schedule 3

 

Supplement to
U.S. Guarantee and Collateral Agreement
Schedule 4

 

Supplement to
U.S. Guarantee and Collateral Agreement
Schedule 5

 

Supplement to
U.S. Guarantee and Collateral Agreement
Schedule 6

 

Supplement to
U.S. Guarantee and Collateral Agreement
Schedule 7

 

--------------------------------------------------------------------------------


 

Annex 3 to
U.S. Guarantee and Collateral Agreement

 

[FORM OF]

 

JOINDER AND RELEASE

 

JOINDER AND RELEASE, dated as of                      ,         (this “Joinder”)
by and among Herc Intermediate Holdings, LLC (together with its successors and
assigns, “Assignor”),                (“Assignee”) and Citibank, N.A., as
collateral agent (in such capacity, the “Collateral Agent”) and as
administrative agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions (the “Lenders”) from time to time parties
to the Credit Agreement referred to below and for the other Secured Parties (as
defined below).  All capitalized terms not defined herein shall have the meaning
ascribed to them in the U.S. Guarantee and Collateral Agreement referred to
below.

 

W I T N E S S E T H:

 

WHEREAS, Herc Rentals Inc., a Delaware corporation formerly known as Hertz
Rental Equipment Corporation (together with its successors and assigns, the
“Parent Borrower”), [·], [Matthews Equipment Limited, Western Shut-Down (1995)
Limited, Hertz Canada Equipment Rental Partnership], Citibank, N.A., as
Administrative Agent and Collateral Agent, [·], as Canadian agent, and the other
parties party thereto are parties to a Credit Agreement, dated as of
[              ], 2016 (as amended, supplemented, waived or otherwise modified
from time to time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, Assignor (as the direct parent
of the Parent Borrower), the Parent Borrower and certain other Domestic
Subsidiaries of the Parent Borrower entered into the U.S. Guarantee and
Collateral Agreement, dated as of [              ], 2016 (the “U.S. Guarantee
and Collateral Agreement”) by and among Assignor, the Parent Borrower, certain
of the Parent Borrower’s Domestic Subsidiaries and the Collateral Agent,
pursuant to which, among other things, they agreed to jointly and severally,
unconditionally and irrevocably, guarantee all of the obligations of the
Borrowers under the Credit Agreement and grant security interests in and pledge
property and assets, including the Pledged Collateral, in favor of the
Collateral Agent, for the benefit of the Secured Parties;

 

WHEREAS, Assignee is acquiring from Assignor all of the Capital Stock of the
Parent Borrower;

 

WHEREAS, in connection therewith, Section 9.16(e) of the U.S. Guarantee and
Collateral Agreement requires Assignee to assume all of the obligations of
Assignor under the U.S. Guarantee and Collateral Agreement and the other Loan
Documents to which Assignor is a party; and

 

WHEREAS, upon the assumption of Assignor’s obligations by Assignee, the Assignor
shall be automatically released from its obligations under the U.S. Guarantee
and Collateral Agreement and any other instrument or document furnished pursuant
thereto, and

 

--------------------------------------------------------------------------------


 

pursuant to Section 9.16(e) of the U.S. Guarantee and Collateral Agreement the
Collateral Agent shall, among other things, take such actions as may be
reasonably requested to evidence such release.

 

NOW, THEREFORE IT IS AGREED:

 

1.                                      By executing and delivering this
Joinder, Assignee hereby expressly assumes all of the obligations of Assignor
under the U.S. Guarantee and Collateral Agreement and each other Loan Document
to which Assignor is a party and agrees that it will be bound by the provisions
of the U.S. Guarantee and Collateral Agreement and such other Loan Documents. 
Pursuant to Section 9.16(e) of the U.S. Guarantee and Collateral Agreement,
Assignee hereby succeeds to, and is substituted for, and shall exercise every
right and power of, Assignor under the U.S. Guarantee and Collateral Agreement
and the other Loan Documents to which Assignor is a party, and shall be
thereafter be deemed to be “Holdings” for purposes of the U.S. Guarantee and
Collateral Agreement and the other Loan Documents and a “Guarantor”, “Granting
Party” and “Pledgor” for purposes of the U.S. Guarantee and Collateral Agreement
as if originally named therein  and the Assignor is hereby expressly,
irrevocably and unconditionally discharged from all debts, obligations,
covenants and agreements under the U.S. Guarantee and Collateral Agreement and
the other Loan Documents to which it is a party.

 

2.                                      The Collateral Agent hereby confirms and
acknowledges the release of Assignor from its Guarantee and all other
obligations under the U.S. Guarantee and Collateral Agreement and all other
obligations thereunder and under the other Loan Documents.

 

3.                                      The Collateral Agent hereby confirms and
acknowledges that the Lien pursuant to the U.S. Guarantee and Collateral
Agreement on all Security Collateral of Assignor, and any Lien pursuant to any
other Loan Document on the property or assets of Assignor, has been
automatically released.

 

4.                                      The information set forth in Annex 1-A
hereto is hereby added to the information set forth in Schedules     to the U.S.
Guarantee and Collateral Agreement, and such Schedules are hereby amended and
modified to include such information.  Assignee hereby represents and warrants
that each of the representations and warranties of Assignee, in its capacities
as a Guarantor, Grantor and Pledgor, contained in Section 4 of the U.S.
Guarantee and Collateral Agreement is true and correct in all material respects
on and as the date hereof (after giving effect to this Joinder) as if made on
and as of such date.  Assignee hereby grants, as and to the same extent as
provided in the U.S. Guarantee and Collateral Agreement, to the Collateral
Agent, for the benefit of the Secured Parties, a continuing security interest in
the Security Collateral of Assignee, except as provided in Section 3.3 of the
U.S. Guarantee and Collateral Agreement.

 

2

--------------------------------------------------------------------------------


 

5.                                      Assignee represents and warrants that
(a) it is a [                ] organized under the laws of [           ] and
(b) it has full power and authority, and has taken all actions necessary, to
execute and deliver this Joinder and to consummate the transactions contemplated
hereby .

 

6.                                      Assignor (a) represents and warrants
that it has full power and authority, and has taken all actions necessary, to
execute and deliver this Joinder and to consummate the transactions contemplated
hereby; (b) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in connection
with the U.S. Guarantee and Collateral Agreement or any other instrument or
document furnished pursuant thereto or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the U.S. Guarantee and
Collateral Agreement or any other instrument or document furnished pursuant
thereto or any collateral thereunder; (c) makes no representation or warranty
and assumes no responsibility with respect to the financial condition of the
Parent Borrower, any of its Subsidiaries or any other Loan Party or the
performance or observance by the Parent Borrower, any of its Subsidiaries or any
other obligor of any of their respective obligations under the U.S. Guarantee
and Collateral Agreement or any other instrument or document furnished pursuant
hereto or thereto.

 

7.                                      GOVERNING LAW.  THIS JOINDER AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ANY CLAIM OR CONTROVERSY
RELATING HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Joinder to be duly executed
and delivered as of the date first above written.

 

 

[ASSIGNOR]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Acknowledged and Agreed to as of the date hereof by:

 

 

 

CITIBANK, N.A.

 

as Collateral Agent and Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

4

--------------------------------------------------------------------------------


 

Annex 1-A to

Joinder and Release

 

Supplement to

U.S. Guarantee and Collateral Agreement

Schedule 1

 

Supplement to

U.S. Guarantee and Collateral Agreement

Schedule 2

 

Supplement to

U.S. Guarantee and Collateral Agreement

Schedule 3

 

Supplement to

U.S. Guarantee and Collateral Agreement

Schedule 4

 

Supplement to

U.S. Guarantee and Collateral Agreement

Schedule 5

 

Supplement to

U.S. Guarantee and Collateral Agreement

Schedule 6

 

Supplement to

U.S. Guarantee and Collateral Agreement

Schedule 7

 

5

--------------------------------------------------------------------------------